

Exhibit 10.3








SECOND AMENDED AND RESTATED


OPERATING AGREEMENT


of


RKT HOLDINGS, LLC


Dated as of August 5, 2020










--------------------------------------------------------------------------------



TABLE OF CONTENTS

Page
ARTICLE I DEFINITIONS AND USAGE
1
Section 1.01 Definitions
1
Section 1.02 Other Definitional and Interpretative Provisions
13
ARTICLE II THE COMPANY
14
Section 2.01 Formation
14
Section 2.02 Name
14
Section 2.03 Term
15
Section 2.04 Registered Agent and Registered Office
15
Section 2.05 Purposes
15
Section 2.06 Powers of the Company
15
Section 2.07 Partnership Tax Status
15
Section 2.08 Regulation of Internal Affairs
15
Section 2.09 Ownership of Property
15
Section 2.10 Subsidiaries
15
ARTICLE III UNITS; MEMBERS; BOOKS AND RECORDS; REPORTS
15
Section 3.01 Units; Admission of Members
16
Section 3.02 Substitute Members and Additional Members
16
Section 3.03 Tax and Accounting Information
17
Section 3.04 Books and Records
19
ARTICLE IV ROCKETCO OWNERSHIP; RESTRICTIONS ON ROCKETCO STOCK
19
Section 4.01 RocketCo Ownership
19
Section 4.02 Restrictions on RocketCo Common Stock
20
ARTICLE V CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS; DISTRIBUTIONS; ALLOCATIONS
23
Section 5.01 Capital Contributions
23
Section 5.02 Capital Accounts
23
Section 5.03 Amounts and Priority of Distributions
25
Section 5.04 Allocations
27
Section 5.05 Other Allocation Rules
30
Section 5.06 Tax Withholding; Withholding Advances
31

i

--------------------------------------------------------------------------------



ARTICLE VI CERTAIN TAX MATTERS
32
Section 6.01 Partnership Representative
32
Section 6.02 Section 754 Election
34
Section 6.03 Debt Allocation
34
ARTICLE VII MANAGEMENT OF THE COMPANY
34
Section 7.01 Management by the Managing Member
34
Section 7.02 Withdrawal of the Managing Member
34
Section 7.03 Decisions by the Members
35
Section 7.04 Fiduciary Duties
36
Section 7.05 Officers
37
ARTICLE VIII TRANSFERS OF INTERESTS
37
Section 8.01 Restrictions on Transfers
37
Section 8.02 Certain Permitted Transfers
39
Section 8.03 Registration of Transfers
39
ARTICLE IX LIMITATION ON LIABILITY, EXCULPATION AND INDEMNIFICATION
39
Section 9.01 Limitation on Liability
39
Section 9.02 Exculpation and Indemnification
39
ARTICLE X DISSOLUTION AND TERMINATION
42
Section 10.01 Dissolution
42
Section 10.02 Winding Up of the Company
43
Section 10.03 Termination
44
Section 10.04 Survival
44
ARTICLE XI MISCELLANEOUS
44
Section 11.01 Expenses
44
Section 11.02 Further Assurances
44
Section 11.03 Notices
44
Section 11.04 Binding Effect; Benefit; Assignment
44
Section 11.05 Jurisdiction
45
Section 11.06 Counterparts
46
Section 11.07 Entire Agreement
46
Section 11.08 Severability
46
Section 11.09 Amendment
46
Section 11.10 Confidentiality
47
Section 11.11 Governing Law
48

ii



--------------------------------------------------------------------------------



Schedule A Common Units







iii




--------------------------------------------------------------------------------



SECOND AMENDED AND RESTATED OPERATING AGREEMENT (this “Agreement”) OF RKT
HOLDINGS, LLC, a Michigan limited liability company (the “Company”), dated as of
August 5, 2020, by and among the Company, Rocket Companies, Inc., a Delaware
corporation (“RocketCo”), Rock Holdings Inc., a Michigan corporation (“RHI”) and
Daniel Gilbert (“Gilbert”).
W I T N E S S E T H:
WHEREAS, the Company has been heretofore formed as a limited liability company
under the Michigan Act (as defined below) pursuant to the articles of
organization which were executed and filed with the Department of Licensing and
Regulatory Affairs, Corporations, Securities and Commercial Licensing Bureau of
the State of Michigan on March 6, 2020;
WHEREAS, RHI entered into the initial Operating Agreement of the Company, dated
as of March 6, 2020 (the “Initial Operating Agreement”);
WHEREAS, the Initial Operating Agreement was amended and restated in its
entirety by the Amended and Restated Operating Agreement of the Company, dated
as of July 21, 2020, by and among the Company, RHI and Gilbert (the “A&R
Operating Agreement”); and
WHEREAS, the Company, RHI and Gilbert desire to enter into this Agreement to
admit RocketCo as a Member (as defined below) and to make the modifications
hereinafter set forth.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
made and other good and valuable consideration, the parties hereto hereby agree,
to amend and restate the A&R Operating Agreement in its entirety as follows:

ARTICLE I
DEFINITIONS AND USAGE

Section 1.01Definitions.
(a)The following terms shall have the following meanings for the purposes of
this Agreement:
“Additional Member” means any Person admitted as a Member of the Company
pursuant to Section 3.02 in connection with the new issuance of Units to such
Person.
“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant Fiscal Year, after giving effect to the following adjustments:





--------------------------------------------------------------------------------



(i)Credit to such Capital Account any amounts that such Member is deemed to be
obligated to restore pursuant to the penultimate sentence in Treasury
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5); and
(ii)Debit to such Capital Account the items described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and
1.704-1(b)(2)(ii)(d)(6).
The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Treasury Regulations Section 1.704-1(b)(2)(ii)(d)
and shall be interpreted consistently therewith.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person;
provided that no Member nor any Affiliate of any Member shall be deemed to be an
Affiliate of any other Member or any of its Affiliates solely by virtue of such
Members’ Units.
“Applicable Law” means, with respect to any Person, any federal, state or local
law (statutory, common or otherwise), constitution, treaty, convention,
ordinance, code, rule, regulation, order, injunction, judgment, decree, ruling
or other similar requirement enacted, adopted, promulgated or applied by a
Governmental Authority or Regulatory Agency that is binding upon or applicable
to such Person or its assets, as amended unless expressly specified otherwise.
“Available Cash Flow” means, for any period, the Company’s consolidated net
income determined in accordance with GAAP, adjusted by the Managing Member to
exclude non-cash items, extraordinary or one-time items of gain or loss, any
compensation expense related to Units or other Equity Securities issued under
any management equity plan of RocketCo or the Company, and, to the extent not
reflected in consolidated net income determined in accordance with GAAP, less
any Reserves established during such period (including the amount of any net
increase during such period to a Reserve established in a prior period) and plus
the amount of any net decrease during such period to a Reserve established by a
prior period.
“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York or Detroit, Michigan are authorized or
required by Applicable Law to close.
“Capital Account” means the capital account established and maintained for each
Member pursuant to Section 5.02.
“Capital Contribution” means, with respect to any Member, the amount of money
and the initial Carrying Value of any Property (other than money) contributed to
the Company.
2







--------------------------------------------------------------------------------



“Carrying Value” means with respect to any Property (other than money), such
Property’s adjusted basis for U.S. federal income tax purposes, except as
follows:
(i)The initial Carrying Value of any such Property contributed by a Member to
the Company shall be the gross fair market value of such Property, as reasonably
determined by the Managing Member;
(ii)The Carrying Values of all such Properties shall be adjusted to equal their
respective gross fair market values (taking Section 7701(g) of the Code into
account), as reasonably determined by the Managing Member, at the time of any
Revaluation pursuant to Section 5.02(c);
(iii)The Carrying Value of any item of such Properties distributed to any Member
shall be adjusted to equal the gross fair market value (taking Section 7701(g)
of the Code into account) of such Property on the date of distribution as
reasonably determined by the Managing Member; and
(iv)The Carrying Values of such Properties shall be increased (or decreased) to
reflect any adjustments to the adjusted basis of such Properties pursuant to
Code Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Treasury Regulations Section 1.7041(b)(2)(iv)(m) and subparagraph (vi) of the
definition of “Net Income” and “Net Loss” or Section 5.04(b)(vi); provided,
however, that Carrying Values shall not be adjusted pursuant to this
subparagraph (iv) to the extent that an adjustment pursuant to
subparagraph (ii) is required in connection with a transaction that would
otherwise result in an adjustment pursuant to this subparagraph (iv). If the
Carrying Value of such Property has been determined or adjusted pursuant to
subparagraph (i), (ii) or (iv), such Carrying Value shall thereafter be adjusted
by the Depreciation taken into account with respect to such asset, for purposes
of computing Net Income and Net Loss.
“Class A Common Stock” means Class A common stock, $0.00001 par value per share,
of RocketCo.
“Class B Common Stock” means Class B common stock, $0.00001 par value per share,
of RocketCo.
“Class C Common Stock” means Class C common stock, $0.00001 par value per share,
of RocketCo.
“Class D Common Stock” means Class D common stock, $0.00001 par value per share,
of RocketCo.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
3







--------------------------------------------------------------------------------



“Common Unit” means a common limited liability company interest in the Company.
“Company Minimum Gain” means “partnership minimum gain,” as defined in Treasury
Regulation Sections 1.7042(b)(2) and 1.704-2(d).
“Control” including the terms “controlling,” “controlled by” and “under common
control with,” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a person,
whether through the ownership of voting stock, by contract, or otherwise. A
person who is the owner of 20% or more of the outstanding voting stock of a
corporation, partnership, unincorporated association or other entity shall be
presumed to have control of such entity, in the absence of proof by a
preponderance of the evidence to the contrary.
“Covered Person” means (i) each Member or an Affiliate thereof, in each case in
such capacity, (ii) each officer, director, shareholder, member, partner,
employee, representative, agent or trustee of a Member or an Affiliate thereof,
in all cases in such capacity and (iii) each officer, director, shareholder
(other than any public shareholder of RocketCo that is not a Member), member,
partner, employee, representative, agent or trustee of the Managing Member,
RocketCo (in the event RocketCo is not the Managing Member), the Company or an
Affiliate controlled thereby, in all cases in such capacity.
“Depreciation” means, for each Fiscal Year, an amount equal to the depreciation,
amortization, or other cost recovery deduction allowable with respect to an
asset for such Fiscal Year, except that if the Carrying Value of an asset
differs from its adjusted basis for U.S. federal income tax purposes at the
beginning of such Fiscal Year, Depreciation shall be an amount that bears the
same ratio to such beginning Carrying Value as the U.S. federal income tax
depreciation, amortization, or other cost recovery deduction for such Fiscal
Year bears to such beginning adjusted tax basis; provided, however, that if the
adjusted basis for U.S. federal income tax purposes of an asset at the beginning
of such Fiscal Year is zero, Depreciation shall be determined with reference to
such beginning Carrying Value using any reasonable method selected by the
Managing Member.
“DGCL” means the General Corporation Law of the State of Delaware, as amended
from time to time.
“Equity Securities” means, with respect to any Person, any (i) membership
interests or shares of capital stock, (ii) equity, ownership, voting, profit or
participation interests or (iii) similar rights or securities in such Person or
any of its Subsidiaries, or any rights or securities convertible into or
exchangeable for, options or other rights to acquire from such Person or any of
its Subsidiaries, or obligation on the part of such Person or any of its
Subsidiaries to issue, any of the foregoing.
“Exchange Agreement” means the Exchange Agreement, dated as of the date hereof,
by and among RocketCo, the Company and the holders of Common Units
4







--------------------------------------------------------------------------------



and shares of Class C Common Stock and Class D Common Stock from time to time
party thereto.
“Family Member” means, with respect to any natural person, the spouse, parents,
grandparents, lineal descendants, siblings of such person or such person’s
spouse and lineal descendants of siblings of such person or such person’s
spouse. Lineal descendants shall include adopted persons, but only so long as
they are adopted during minority.
“FINRA” means the Financial Industry Regulatory Authority, Inc.
“Fiscal Year” means the Company’s fiscal year, which shall initially be the
calendar year and which may be changed from time to time as determined by the
Managing Member.
“Form 8-A Effective Time” has the meaning set forth in the Reorganization
Agreement.
“Governmental Authority” means any transnational, domestic or foreign federal,
state or local governmental, regulatory or administrative authority, department,
court, agency or official, including any political subdivision thereof.
“Highest Member Tax Amount” means the Member receiving the greatest
proportionate allocation of taxable income attributable to its ownership of the
Company in the applicable tax period (or portion thereof) (including as a result
of the application of Section 704(c) of the Code or otherwise), and calculated
by multiplying (x) the aggregate taxable income allocated to such Member 
(excluding the tax consequences resulting from any adjustment under Sections
743(b) and 734(b) of the Code in such applicable taxable period (or portion
thereof), by (y) the Tax Rate.


“Indebtedness” means (a) all indebtedness for borrowed money (including
capitalized lease obligations, sale-leaseback transactions or other similar
transactions, however evidenced), (b) any other indebtedness that is evidenced
by a note, bond, debenture, draft or similar instrument, (c) notes payable and
(d) lines of credit and any other agreements relating to the borrowing of money
or extension of credit.
“IPO” means the initial underwritten public offering of RocketCo.
“Limited Ownership Minimum” means, with respect to the Rock Members, if the
number of its Owned Shares exceeds 10,001,877, as adjusted for any stock split,
stock dividend, reverse stock split, combination, recapitalization,
reclassification or similar event.
5







--------------------------------------------------------------------------------



“Managing Member” means (i) RocketCo so long as RocketCo has not withdrawn as
the Managing Member pursuant to Section 7.02 and (ii) any successor thereof
appointed as Managing Member in accordance with Section 7.02.
“Member” means any Person named as a Member of the Company on the Member
Schedule and the books and records of the Company, as the same may be amended
from time to time to reflect any Person admitted as an Additional Member or a
Substitute Member, for so long as such Person continues to be a Member of the
Company.
“Member Nonrecourse Debt” has the same meaning as the term “partner nonrecourse
debt” in Treasury Regulations Section 1.704-2(b)(4).
“Member Nonrecourse Debt Minimum Gain” means an amount with respect to each
“partner nonrecourse debt” (as defined in Treasury Regulation
Section 1.704-2(b)(4)) equal to the Company Minimum Gain that would result if
such partner nonrecourse debt were treated as a nonrecourse liability (as
defined in Treasury Regulation Section 1.752-1(a)(2)) determined in accordance
with Treasury Regulation Section 1.704-2(i)(3).
“Member Nonrecourse Deductions” has the same meaning as the term “partner
nonrecourse deductions” in Treasury Regulations Sections 1.704-2(i)(1) and
1.704-2(i)(2).
“Michigan Act” means the Michigan Limited Liability Company Act.
“Net Income” and “Net Loss” mean, for each Fiscal Year or other period, an
amount equal to the Company’s taxable income or loss for such Fiscal Year or
period, determined in accordance with Section 703(a) of the Code (for this
purpose, all items of income, gain, loss, or deduction required to be stated
separately pursuant to Section 703(a)(1) of the Code shall be included in
taxable income or loss), with the following adjustments (without duplication):
(i)Any income of the Company that is exempt from U.S. federal income tax and not
otherwise taken into account in computing Net Income or Net Loss pursuant to
this definition of “Net Income” and “Net Loss” shall be added to such taxable
income or loss;
(ii)Any expenditures of the Company described in Section 705(a)(2)(B) of the
Code or treated as Section 705(a)(2)(B) of the Code expenditures pursuant to
Treasury Regulations Section 1.7041(b)(2)(iv)(i), and not otherwise taken into
account in computing Net Income and Net Loss pursuant to this definition of “Net
Income” and “Net Loss,” shall be treated as deductible items;
(iii)In the event the Carrying Value of any Company asset is adjusted pursuant
to subparagraphs (ii) or (iii) of the definition of “Carrying Value,” the
6







--------------------------------------------------------------------------------



amount of such adjustment shall be treated as an item of gain (if the adjustment
increases the Carrying Value of the asset) or an item of loss (if the adjustment
decreases the Carrying Value of the asset) from the disposition of such asset
and shall be taken into account, immediately prior to the event giving rise to
such adjustment, for purposes of computing Net Income or Net Loss;
(iv)Gain or loss resulting from any disposition of Property with respect to
which gain or loss is recognized for U.S. federal income tax purposes shall be
computed by reference to the Carrying Value of the Property disposed of,
notwithstanding that the adjusted tax basis of such Property differs from its
Carrying Value;
(v)In lieu of the depreciation, amortization, and other cost recovery deductions
taken into account in computing such taxable income or loss, there shall be
taken into account Depreciation for such Fiscal Year, computed in accordance
with the definition of Depreciation;
(vi)To the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Section 734(b) of the Code is required, pursuant to Treasury
Regulations Section 1.704-(b)(2)(iv)(m)(4), to be taken into account in
determining Capital Accounts as a result of a distribution other than in
liquidation of a Member’s interest in the Company, the amount of such adjustment
shall be treated as an item of gain (if the adjustment increases the basis of
the asset) or loss (if the adjustment decreases such basis) from the disposition
of such asset and shall be taken into account for purposes of computing Net
Income or Net Loss; and
(vii)Notwithstanding any other provision of this definition, any items that are
specially allocated pursuant to Section 5.04(b), Section 5.04(c) and
Section 5.04(d) shall not be taken into account in computing Net Income and Net
Loss.
The amounts of the items of Company income, gain, loss, or deduction available
to be specially allocated pursuant to Section 5.04(b), Section 5.04(c) and
Section 5.04(d) shall be determined by applying rules analogous to those set
forth in subparagraphs (i) through (vi) above.
“Non-RocketCo Member” means any Member that is not a RocketCo Member.
“Nonrecourse Deductions” has the meaning set forth in Treasury Regulations
Sections 1.704-2(b)(1) and 1.704-2(c).
“Owned Shares” with respect to the Rock Members, the total number of shares of
Class A Common Stock beneficially owned (as such term is defined in Rule 13d-3
and Rule 13d-5 under the Exchange Act) by the Rock Members (including, for the
purposes of this definition, any Person that owns either Units or RocketCo
Common Stock and that otherwise qualifies under the definition of “Rock
Member”), in the
7







--------------------------------------------------------------------------------



aggregate and without duplication, as of the date of such calculation
(determined on an “as-converted” basis taking into account any and all
securities then convertible into, or exercisable or exchangeable for, shares of
Class A Common Stock (including Common Units and shares of Class C Common Stock
exchangeable pursuant to the Exchange Agreement).
“Ownership Minimum” means, with respect to the Rock Members, if the number of
its Owned Shares exceeds 20,003,755, as adjusted for any stock split, stock
dividend, reverse stock split, combination, recapitalization, reclassification
or similar event.
“Paired Interest” has the meaning set forth in the Exchange Agreement.
“Partnership Audit Provisions” means Title XI, Section 1101, of the Bipartisan
Budget Act of 2015, P.L. 114-74 (together with any subsequent amendments
thereto, Treasury Regulations promulgated thereunder, and published
administrative interpretations thereof, and any comparable provisions of state
or local tax law).
“Percentage Interest” means, with respect to any Member, a fractional amount,
expressed as a percentage: (i) the numerator of which is the aggregate number of
Common Units owned of record thereby and (ii) the denominator of which is the
aggregate number of Common Units issued and outstanding. The sum of the
outstanding Percentage Interests of all Members shall at all times equal 100%.
“Permitted Transfer” means any Transfer (i) to any Permitted Transferee or (ii)
following which such Units continue to be held by RHI or any Permitted
Transferee and the direct or indirect equityholders of RHI or such Permitted
Transferee immediately prior to such Transfer continue to hold a majority of the
beneficial interests of RHI or such Permitted Transferee, as applicable,
following such Transfer.
“Permitted Transferee” means, with respect to any Member, (i) RHI or any Rock
Equityholder, (ii) any Family Member of such holder or any Family Member of any
Rock Equityholder, (iii) any trust, family-partnership or estate-planning
vehicle so long as such holder, any Family Member of such holder, any Rock
Equityholder or any Family Member of a Rock Equityholder are the sole economic
beneficiaries thereof, (iv) any partnership, corporation or other entity
controlled by, or a majority of which is beneficially owned by, such holder or
any of the persons listed in the foregoing clauses (i)-(iii), (v) any charitable
trust or organization that is exempt from taxation under Section 501(c)(3) of
the Internal Revenue Code of 1986, as amended, and controlled by such holder or
any of the persons listed in the foregoing clauses (i)-(iv), (vi) an individual
mandated under a qualified domestic relations order or (vii) a legal or personal
representative of such holder, any Family Member of such holder, any Rock
Equityholder or any Family Member of a Rock Equityholder in the event of the
death or disability thereof.
8







--------------------------------------------------------------------------------



“Person” means any individual, corporation, partnership, unincorporated
association or other entity.
“Prime Rate” means the rate of interest from time to time identified by JP
Morgan Chase, N.A. as being its “prime” or “reference” rate.
“Property” means an interest of any kind in any real, personal or intellectual
(or mixed) property, including cash, and any improvements thereto, and shall
include both tangible and intangible property.
“RocketCo Common Stock” means all classes and series of common stock of
RocketCo, including the Class A Common Stock, Class B Common Stock, Class C
Common Stock and Class D Common Stock.
“RocketCo Equity Plan” means the Rocket Companies, Inc. 2020 Management
Incentive Plan, as the same may be amended from time to time.
“RocketCo Member” means (i) RocketCo and (ii) any Subsidiary of RocketCo (other
than the Company and its Subsidiaries) that is a Member.
“Purchase Agreement” means the Purchase Agreement, dated as of the date hereof,
by and between RHI and Rocket Companies, Inc.
“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, by and between RocketCo and RHI.
“Regulatory Agency” means the SEC, FINRA and any other regulatory authority or
body (including any state or provincial securities authority and any
self-regulatory organization) with jurisdiction over the Company or any of its
Subsidiaries.
“Relative Percentage Interest” means, with respect to any Member relative to
another Member or Members, a fractional amount, expressed as a percentage, the
numerator of which is the Percentage Interest of such Member; and the
denominator of which is (x) the Percentage Interest of such Member plus (y) the
aggregate Percentage Interest of such other Member or Members.
“Reorganization” means the transactions contemplated by the Reorganization
Agreement.
“Reorganization Agreement” means the Reorganization Agreement by and between
RocketCo, the Company, RHI and Gilbert.
“Reorganization Date Capital Account Balance” means, with respect to any Member,
the positive Capital Account balance of such Member as of immediately following
the Reorganization, the amount or deemed value of which is set forth on the
Member Schedule.
9







--------------------------------------------------------------------------------



“Reorganization Documents” means the Reorganization Agreement, this Agreement,
the Tax Receivable Agreement, the Exchange Agreement, the Purchase Agreement and
the Registration Rights Agreement.
“Reserves” means, as of any date of determination, amounts allocated by the
Managing Member, in its reasonable judgment, to reserves maintained for working
capital of the Company, for contingencies of the Company, for operating expenses
and debt reduction of the Company.
“Rock Equityholders” means the direct or indirect equityholders of RHI.
“Rock Members” means (i) RHI, (ii) Gilbert and (iii) any Permitted Transferee of
a Rock Member that owns Units from time to time.
“SEC” means the United States Securities and Exchange Commission.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of Equity Securities or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof.
“Substitute Member” means any Person admitted as a Member of the Company
pursuant to Section 3.02 in connection with the Transfer of then-existing Units
to such Person.
“Tax Amount” means the Highest Member Tax Amount divided by the Percentage
Interest of the Member described in the definition of “Highest Member Tax
Amount”.
“Tax Distribution” means a distribution made by the Company pursuant to
Section 5.03(e)(i) or Section 5.03(e)(iii) or a distribution made by the Company
pursuant to another provision of Section 5.03 but designated as a Tax
Distribution pursuant to Section 5.03(e)(ii).
“Tax Distribution Amount” means, with respect to a Member’s Units, whichever of
the following applies with respect to the applicable Tax Distribution, in each
case in amount not less than zero:
(i)With respect to a Tax Distribution pursuant to Section 5.03(e)(i), the
excess, if any, of (A) such Member’s required annualized income installment for
such estimated payment date under Section 6655(e) of the Code, assuming
10







--------------------------------------------------------------------------------



that (x) such Member is a corporation (which assumption, for the avoidance of
doubt, shall not affect the determination of the Tax Rate),
(y) Section 6655(e)(2)(C)(ii) is in effect and (z) such Member’s only income is
from the Company, which amount shall be calculated based on the projections
believed by the Managing Member in good faith to be, reasonable projections of
the product of (1) the Tax Amount and (2) such Member’s Percentage Interest over
(B) the aggregate amount of Tax Distributions designated by the Company pursuant
to Section 5.03(e)(ii) with respect to such Units since the date of the previous
Tax Distribution pursuant to Section 5.03(e)(i) (or if no such Tax Distribution
was required to be made, the date such Tax Distribution would have been made
pursuant to Section 5.03(e)(i)).
(ii)With respect to the designation of an amount as a Tax Distribution pursuant
to Section 5.03(e)(ii), the product of (x) the Tax Amount projected, in the good
faith belief of the Managing Member, during the period since the date of the
previous Tax Distribution (or, if more recent, the date that the previous Tax
Distribution pursuant to Section 5.03(e)(i) would have been made or, in the case
of the first distribution pursuant to Section 5.03(b), the date of this
Agreement) and (y) such Member’s Percentage Interest.
(iii)With respect to an entire Fiscal Year to be calculated for purposes of
Section 5.03(e)(iii), the excess, if any, of (A) the product of (x) the Tax
Amount for the relevant Fiscal Year and (y) such Member’s Percentage Interest,
over (B) the aggregate amount of Tax Distributions (other than Tax Distributions
under Section 5.03(e)(iii) with respect to a prior Fiscal Year) with respect to
such Units made with respect to such Fiscal Year.
“Tax Rate” means the highest marginal federal, state and local tax rate for an
individual or corporation that is resident in Michigan, New York City or
California (whichever is higher) applicable to ordinary income, qualified
dividend income or capital gains, as appropriate, taking into account the
holding period of the assets disposed of and the year in which the taxable net
income is recognized by the Company, and taking into account the deductibility
of state and local income taxes as applicable at the time for U.S. federal
income tax purposes and any limitations thereon including pursuant to Section 68
of the Code or Section 164 of the Code, which Tax Rate shall be the same for all
Members.
“Tax Receivable Agreement” means the Tax Receivable Agreement by and between
RocketCo, RHI and Gilbert.
“Transfer” of a Unit means, directly or indirectly, any sale, assignment,
transfer, exchange, gift, bequest, pledge, hypothecation or other disposition or
encumbrance of such Unit or any legal or beneficial interest in such Unit, in
whole or in part, whether or not for value and whether voluntary or involuntary
or by operation of Applicable Law, and shall include all matters deemed to
constitute a Transfer under Article VIII; provided, however, that the following
shall not be considered a “Transfer”: (i) the pledge of Units by a Member that
creates a mere security interest in such Units
11







--------------------------------------------------------------------------------



pursuant to a bona fide loan or indebtedness transaction so long as such Member
continues to exercise sole voting control over such pledged Units; provided,
however, that a foreclosure on such Units or other similar action by the pledgee
shall constitute a “Transfer”; or (ii) the fact that the spouse of any Member
possesses or obtains an interest in such Member’s Units arising solely by reason
of the application of the community property laws of any jurisdiction, so long
as no other event or circumstance shall exist or have occurred that constitutes
a “Transfer” of such Units. The terms “Transferred”, “Transferring”,
“Transferor”, “Transferee” and “Transferable” have meanings correlative to the
foregoing.
“Treasury Regulations” mean the regulations promulgated under the Code, as
amended from time to time.
“Units” means Common Units or any other class of limited liability interests in
the Company designated by the Company after the date hereof in accordance with
this Agreement; provided that any type, class or series of Units shall have the
designations, preferences or special rights set forth or referenced in this
Agreement, and the membership interests of the Company represented by such type,
class or series of Units shall be determined in accordance with such
designations, preferences or special rights.
12







--------------------------------------------------------------------------------



(b)Each of the following terms is defined in the Section set forth opposite such
term:

TermSectionA&R Operating AgreementRecitalsAgreed-Upon VenuesSection 11.05(a)
Agreement    
Preamble
Company    
Preamble
Confidential Information    
Section 11.10(b)
Controlled Entities    
Section 9.02(e)
Dissolution Event    
Section 10.01(c)
Economic RocketCo Security
Section 4.01(a)
e-mail
Section 11.03
Member Parties    
Section 11.10(a)
Member Schedule
Section 3.01(a)
Expenses    
Section 9.02(e)
GAAP
Section 3.03(b)
GilbertPreambleImputed Underpayment Amount
Section 6.01(b)
Indemnification Sources    
Section 9.02(e)
Indemnitee-Related Entities    
Section 9.02(e)(i)
Initial Operating Agreement    
RecitalsJointly Indemnifiable Claims
Section 9.02(e)(ii)
Officers    
Section 7.05(a)
Partnership Representative
Section 6.01(a)
Process Agent
Section 11.05(b)
Regulatory Allocations    
Section 5.04(c)
Revaluation    
Section 5.02(c)
RHI    
PreambleRocketCoPreamble
Withholding Advances    
Section 5.06(b)




Section 1.02Other Definitional and Interpretative Provisions. The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to Articles, Sections and Schedules are to Articles, Sections
and Schedules of this Agreement unless otherwise specified. All
Schedules annexed hereto or referred to herein are hereby incorporated in and
made a part of this Agreement as if set forth in full herein. Any capitalized
terms used in any Schedule but not otherwise defined therein, shall have the
meaning as defined in this Agreement. Any singular term in this Agreement shall
be
13







--------------------------------------------------------------------------------



deemed to include the plural, and any plural term the singular. Whenever the
words “include”, “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation”, whether or not
they are in fact followed by those words or words of like import. The word “or”
shall be disjunctive but not exclusive. “Writing”, “written” and comparable
terms refer to printing, typing and other means of reproducing words (including
electronic media) in a visible form. References to any statute shall be deemed
to refer to such statute as amended from time to time and to any rules or
regulations promulgated thereunder. References to any agreement or contract are
to that agreement or contract as amended, modified or supplemented from time to
time in accordance with the terms hereof and thereof. References to any Person
include the successors and permitted assigns of that Person. References from or
through any date mean, unless otherwise specified, from and including or through
and including, respectively. References to “law”, “laws” or to a particular
statute or law shall be deemed also to include any Applicable Law. As used in
this Agreement, all references to “majority in interest” and phrases of similar
import shall be deemed to refer to such percentage or fraction of interest based
on the Relative Percentage Interests of the Members subject to such
determination. Unless otherwise expressly provided herein, when any approval,
consent or other matter requires any action or approval of any group of Members,
including any holders of any class of Units, such approval, consent or other
matter shall require the approval of a majority in interest of such group of
Members. Except to the extent otherwise expressly provided herein, all
references to any Member shall be deemed to refer solely to such Person in its
capacity as such Member and not in any other capacity.

ARTICLE II
THE COMPANY

Section 2.01Formation. The Company was formed upon the filing of the articles of
organization of the Company with the Department of Licensing and Regulatory
Affairs, Corporations, Securities and Commercial Licensing Bureau of the State
of Michigan on March 6, 2020. The Managing Member or an “authorized agent”
within the meaning of the Michigan Act shall file and record any amendments or
restatements to the articles of organization of the Company and such other
certificates and documents (and any amendments or restatements thereof) as may
be required under the laws of the State of Michigan and of any other
jurisdiction in which the Company may conduct business. The authorized agent or
representative shall, on request, provide any Member with copies of each such
document as filed and recorded. The Members hereby agree that the Company and
its Subsidiaries shall be governed by the terms and conditions of this Agreement
and, except as provided herein, the Michigan Act.

Section 2.02Name. The name of the Company shall be RKT Holdings, LLC; provided
that the Managing Member may change the name of the Company to such other name
as the Managing Member shall determine in its sole discretion, and shall have
the authority to execute, acknowledge, deliver, file and record such further
certificates, amendments, instruments and documents, and to do all such
14







--------------------------------------------------------------------------------



other acts and things, as may be required by Applicable Law or as, in the
reasonable judgment of the Managing Member, may be necessary or advisable to
effect such change.

Section 2.03Term. The Company shall have perpetual existence unless sooner
dissolved and its affairs wound up as provided in Article X.

Section 2.04Registered Agent and Registered Office. The name of the registered
agent of the Company for service of process on the Company in the State of
Michigan shall be CT Corporation, and the address of such registered agent and
the address of the registered office of the Company in the State of Michigan
shall be The Corporation Company, 40600 Ann Arbor Road East, Suite 201,
Plymouth, Michigan 48170. Such office and such agent may be changed to such
place within the State of Michigan and any successor registered agent,
respectively, as may be determined from time to time by the Managing Member in
accordance with the Michigan Act.

Section 2.05Purposes. The primary business and purpose of the Company shall be
to engage in such activities as are permitted under the Michigan Act and
determined from time to time by the Managing Member in accordance with the terms
and conditions of this Agreement.

Section 2.06Powers of the Company. The Company shall have the power and
authority to take any and all actions necessary, appropriate or advisable to or
for the furtherance of the purposes set forth in Section 2.05.

Section 2.07Partnership Tax Status. The Members intend that the Company shall be
treated as a partnership for federal, state and local income tax purposes to the
extent such treatment is available, and agree to take (or refrain from taking)
such actions as may be necessary to receive and maintain such treatment and
refrain from taking any actions inconsistent thereof.

Section 2.08Regulation of Internal Affairs. The internal affairs of the Company
and the conduct of its business shall be regulated by this Agreement, and to the
extent not provided for herein, shall be determined by the Managing Member.

Section 2.09Ownership of Property. Legal title to all Property, conveyed to, or
held by the Company or its Subsidiaries shall reside in the Company or its
Subsidiaries and shall be conveyed only in the name of the Company or its
Subsidiaries and no Member or any other Person, individually, shall have any
ownership of such Property.

Section 2.10Subsidiaries. The Company shall cause the business and affairs of
each of the Subsidiaries to be managed by the Managing Member in accordance with
and in a manner consistent with this Agreement.

ARTICLE III
UNITS; MEMBERS; BOOKS AND RECORDS; REPORTS
15








--------------------------------------------------------------------------------



Section 3.01Units; Admission of Members.
(a)Effective upon the Reorganization, pursuant to Section 2.1(d)(ii) of the
Reorganization Agreement, (i) RocketCo has been admitted to the Company as the
Managing Member and (ii) the Company has hereby reclassified all membership
interests of the Company outstanding as of immediately prior to the Form 8-A
Effective Time into the number of Common Units, in the aggregate, set forth on
Schedule A (the “Member Schedule”). The Member Schedule shall be maintained by
the Managing Member on behalf of the Company in accordance with this Agreement
and, upon any subsequent update to the Member Schedule, the Managing Member
shall promptly deliver a copy of such updated Member Schedule to each Member.
When any Units or other Equity Securities of the Company are issued,
repurchased, redeemed, converted or Transferred in accordance with this
Agreement, the Member Schedule shall be amended by the Managing Member to
reflect such issuance, repurchase, redemption or Transfer, the admission of
additional or substitute Members and the resulting Percentage Interest of each
Member. Following the date hereof, no Person shall be admitted as a Member and
no additional Units shall be issued except as expressly provided herein.
(b)The Managing Member may cause the Company to authorize and issue from time to
time such other Units or other Equity Securities of any type, class or series
and having the designations, preferences or special rights as may be determined
the Managing Member. Such Units or other Equity Securities may be issued
pursuant to such agreements as the Managing Member shall approve, with respect
to Persons employed by or otherwise performing services for the Company or any
of its Subsidiaries, other equity compensation agreements, options or warrants.
When any such other Units or other Equity Securities are authorized and issued,
the Member Schedule and this Agreement shall be amended by the Managing Member
to reflect such additional issuances and resulting dilution, which shall be
borne pro rata by all Members based on their Common Units.

Section 3.02Substitute Members and Additional Members.
(a)No Transferee of any Units or Person to whom any Units are issued pursuant to
this Agreement shall be admitted as a Member hereunder or acquire any rights
hereunder, including any class voting rights or the right to receive
distributions and allocations in respect of the Transferred or issued Units, as
applicable, unless (i) such Units are Transferred or issued in compliance with
the provisions of this Agreement (including Article VIII) and (ii) such
Transferee or recipient shall have executed and delivered to the Company such
instruments as the Managing Member deems necessary or desirable, in its
reasonable discretion, to effectuate the admission of such Transferee or
recipient as a Member and to confirm the agreement of such Transferee or
recipient to be bound by all the terms and provisions of this Agreement. Upon
complying with the immediately preceding sentence, without the need for any
further action of any Person, a Transferee or recipient shall be deemed admitted
to the Company as a Member. A Substitute Member shall enjoy the same rights, and
be subject to the same obligations, as the Transferor; provided that such
Transferor shall not be
16







--------------------------------------------------------------------------------



relieved of any obligation or liability hereunder arising prior to the
consummation of such Transfer but shall be relieved of all future obligations
with respect to the Units so Transferred. As promptly as practicable after the
admission of any Person as a Member, the books and records of the Company shall
be changed to reflect such admission of a Substitute Member or Additional
Member. In the event of any admission of a Substitute Member or Additional
Member pursuant to this Section 3.02(a), this Agreement shall be deemed amended
to reflect such admission, and any formal amendment of this Agreement (including
the Member Schedule) in connection therewith shall only require execution by the
Company and such Substitute Member or Additional Member, as applicable, to be
effective.
(b)If a Member shall Transfer all (but not less than all) its Units, the Member
shall thereupon cease to be a Member of the Company.

Section 3.03Tax and Accounting Information.
(a)Accounting Decisions and Reliance on Others. All decisions as to accounting
matters, except as otherwise specifically set forth herein, shall be made by the
Managing Member in accordance with Applicable Law and with accounting methods
followed for U.S. federal income tax purposes. In making such decisions, the
Managing Member may rely upon the advice of the independent accountants of the
Company.
(b)Records and Accounting Maintained. The books and records of the Company shall
be kept, and the financial position and the results of its operations recorded,
in all material respects in accordance with United States generally accepted
accounting principles as in effect from time to time (“GAAP”). The Fiscal Year
of the Company shall be used for financial reporting and for U.S. federal income
tax purposes.
(c)Financial Reports.
(i)The books and records of the Company shall be audited as of the end of each
Fiscal Year by the same accounting firm that audits the books and records of
RocketCo (or, if such firm declines to perform such audit, by an accounting firm
selected by the Managing Member).
(ii)In the event neither RocketCo nor the Company is required to file an annual
report on Form 10-K or quarterly report on Form 10-Q, the Company shall deliver,
or cause to be delivered, the following to each Rock Member, in each case so
long as such Rock Member meets the Ownership Minimum:
(A)not later than ninety (90) days after the end of each fiscal year of the
Company, a copy of the audited consolidated balance sheet of the Company and its
Subsidiaries as of the end of such fiscal year and the related statements of
operations and cash flows for such fiscal year, setting forth
17







--------------------------------------------------------------------------------



in each case in comparative form the figures for the previous year, all in
reasonable detail; and
(B)not later than forty five (45) days or such later time as permitted under
applicable securities law after the end of each of the first three fiscal
quarters of each fiscal year, the unaudited consolidated balance sheet of the
Company and its Subsidiaries, and the related statements of operations and cash
flows for such quarter and for the period commencing on the first day of the
fiscal year and ending on the last day of such quarter.
(d)Tax Returns.
(i)The Company shall timely cause to be prepared by an accounting firm selected
by the Managing Member all federal, state, local and foreign tax returns
(including information returns) of the Company and its Subsidiaries, which may
be required by a jurisdiction in which the Company and its Subsidiaries operate
or conduct business for each year or period for which such returns are required
to be filed and shall cause such returns to be timely filed. Upon request of RHI
or any other Member, the Company shall furnish to such Member a copy of each
such tax return;
(ii)The Company shall furnish to each Member (a) as soon as reasonably practical
after the end of each Fiscal Year, all information concerning the Company and
its Subsidiaries required for the preparation of tax returns of such Members (or
any beneficial owner(s) of such Member), including a report (including
Schedule K-1), indicating each Member’s share of the Company’s taxable income,
gain, credits, losses and deductions for such year, in sufficient detail to
enable such Member to prepare its federal, state and other tax returns; provided
that estimates of such information believed by the Managing Member in good faith
to be reasonable shall be provided within 90 days of the end of the Fiscal Year,
(b) as soon as reasonably possible after the close of the relevant fiscal
period, but in no event later than ten days prior to the date an estimated tax
payment is due, such information concerning the Company as is required to enable
such Member (or any beneficial owner of such Member) to pay estimated taxes and
(c) as soon as reasonably possible after a request by such Member, such other
information concerning the Company and its Subsidiaries that is reasonably
requested by such Member for compliance with its tax obligations (or the tax
obligations of any beneficial owner(s) of such Member) or for tax planning
purposes; and
(e)Inconsistent Positions
. No Member shall take a position on its income tax return with respect to any
item of Company income, gain, deduction, loss or credit that is different from
the position taken on the Company’s income tax return with respect to such item
unless such Member notifies the Company of the different position the Member
desires to take and the Company’s regular tax advisors, after consulting with
the Member, are unable to provide an opinion that (after taking into account all
of the relevant facts and
18







--------------------------------------------------------------------------------



circumstances) the arguments in favor of the Company’s position outweigh the
arguments in favor of the Member’s position.

Section 3.04Books and Records. The Company shall keep full and accurate books of
account and other records of the Company at its principal place of business. No
Member (other than the Managing Member and, in each case so long as it meets the
Ownership Minimum, the Rock Members) shall have any right to inspect the books
and records of RocketCo, the Company or any of its Subsidiaries; provided that,
in the case of the Rock Members, (i) such inspection shall be at reasonable
times and upon reasonable prior notice to the Company, but not more frequently
than once per calendar quarter and (ii) neither RocketCo, the Company nor any of
its Subsidiaries shall be required to disclose (x) any information the Managing
Member determines to be competitively sensitive or (y) any privileged
information of RocketCo, the Company or any of its Subsidiaries so long as the
Company has used commercially reasonable efforts to enter into an arrangement
pursuant to which it may provide such information to the Rock Members without
the loss of any such privilege.

ARTICLE IV
ROCKETCO OWNERSHIP; RESTRICTIONS ON ROCKETCO STOCK

Section 4.01RocketCo Ownership.
(a)If at any time RocketCo issues a share of Class A Common Stock or Class B
Common Stock or any other Equity Security of RocketCo entitled to any economic
rights (including in the IPO) (an “Economic RocketCo Security”) with regard
thereto (other than Class C Common Stock, Class D Common Stock or other Equity
Security of RocketCo not entitled to any economic rights with respect thereto),
(i) the Company shall issue to RocketCo one Common Unit (if RocketCo issues a
share of Class A Common Stock or Class B Common Stock) or such other Equity
Security of the Company (if RocketCo issues an Economic RocketCo Security other
than Class A Common Stock or Class B Common Stock) corresponding to the Economic
RocketCo Security, and with substantially the same rights to dividends and
distributions (including distributions upon liquidation) and other economic
rights as those of such Economic RocketCo Security and (ii) the net proceeds
received by RocketCo with respect to the corresponding Economic RocketCo
Security, if any, shall be concurrently contributed to the Company; provided,
however, that if RocketCo issues any Economic RocketCo Securities, some or all
of the net proceeds of which are to be used to fund expenses or other
obligations of RocketCo for which RocketCo would be permitted a distribution
pursuant to Section 5.03(c), then RocketCo shall not be required to transfer
such net proceeds to the Company which are used or will be used to fund such
expenses or obligations, and provided, further, that if RocketCo issues any
shares of Class A Common Stock or Class B Common Stock in order to purchase or
fund the purchase from a Non-RocketCo Member of a number of Common Units (and
shares of Class C Common Stock or Class D Common Stock, as applicable) or to
purchase or fund the purchase of shares of Class A Common Stock or Class B
Common Stock, in each case
19







--------------------------------------------------------------------------------



equal to the number of shares of Class A Common Stock or Class B Common Stock
issued, then the Company shall not issue any new Common Units in connection
therewith and RocketCo shall not be required to transfer such net proceeds to
the Company (it being understood that such net proceeds shall instead be
transferred to such Non-RocketCo Member as consideration for such purchase).
(b)Notwithstanding Section 4.01(a), this Article IV shall not apply (i) to the
issuance and distribution to holders of shares of RocketCo Common Stock of
rights to purchase Equity Securities of RocketCo under a “poison pill” or
similar shareholders rights plan (it being understood that upon exchange of
Paired Interests for Class A Common Stock or Class B Common Stock, as the case
may be, pursuant to the Exchange Agreement, such Class A Common Stock or Class B
Common Stock, as the case may be, will be issued together with a corresponding
right) or (ii) to the issuance under the RocketCo Equity Plan or RocketCo’s
other employee benefit plans of any warrants, options or other rights to acquire
Equity Securities of RocketCo or rights or property that may be converted into
or settled in Equity Securities of RocketCo, but shall in each of the foregoing
cases apply to the issuance of Equity Securities of RocketCo in connection with
the exercise or settlement of such rights, warrants, options or other rights or
property.

Section 4.02Restrictions on RocketCo Common Stock.
(a)Except as otherwise determined by the Managing Member in accordance with
Section 4.02(d), (i) the Company may not issue any additional Common Units to
RocketCo or any of its Subsidiaries unless substantially simultaneously
therewith RocketCo or such Subsidiary issues or sells an equal number of shares
of Class A Common Stock or Class B Common Stock to another Person and (ii) the
Company may not issue any other Equity Securities of the Company to RocketCo or
any of its Subsidiaries unless substantially simultaneously, RocketCo or such
Subsidiary issues or sells, to another Person, an equal number of shares of a
new class or series of Equity Securities of RocketCo or such Subsidiary with
substantially the same rights to dividends and distributions (including
distributions upon liquidation) and other economic rights as those of such
Equity Securities of the Company.
(b)Except as otherwise determined by the Managing Member in accordance with
Section 4.02(d), (i) RocketCo or any of its Subsidiaries may not redeem,
repurchase or otherwise acquire any shares of Class A Common Stock or Class B
Common Stock unless substantially simultaneously the Company redeems,
repurchases or otherwise acquires from RocketCo an equal number of Units for the
same price per security (or, if RocketCo uses funds received from distributions
from the Company or the net proceeds from an issuance of Class A Common Stock or
Class B Common Stock to fund such redemption, repurchase or acquisition, then
the Company shall cancel an equal number of Units for no consideration) and
(ii) RocketCo or any of its Subsidiaries may not redeem or repurchase any other
Equity Securities of RocketCo unless substantially simultaneously, the Company
redeems or repurchases from RocketCo an equal number of
20







--------------------------------------------------------------------------------



Equity Securities of the Company of a corresponding class or series with
substantially the same rights to dividends and distributions (including
distributions upon liquidation) or other economic rights as those of such Equity
Securities of RocketCo for the same price per security (or, if RocketCo uses
funds received from distributions from the Company or the net proceeds from an
issuance of Equity Securities other than Class A Common Stock or Class B Common
Stock to fund such redemption, repurchase or acquisition, then the Company shall
cancel an equal number of its corresponding Equity Securities for no
consideration). Except as otherwise determined by the Managing Member in
accordance with Section 4.02(d): (x) the Company may not redeem, repurchase or
otherwise acquire Common Units from RocketCo or any of its Subsidiaries unless
substantially simultaneously RocketCo or such Subsidiary redeems, repurchases or
otherwise acquires an equal number of Class A Common Stock or Class B Common
Stock for the same price per security from holders thereof (except that if the
Company cancels Common Units for no consideration as described in
Section 4.02(b)(i), then the price per security need not be the same) and
(y) the Company may not redeem, repurchase or otherwise acquire any other Equity
Securities of the Company from RocketCo or any of its Subsidiaries unless
substantially simultaneously RocketCo or such Subsidiary redeems, repurchases or
otherwise acquires for the same price per security an equal number of Equity
Securities of RocketCo of a corresponding class or series with substantially the
same rights to dividends and distributions (including dividends and
distributions upon liquidation) and other economic rights as those of such
Equity Securities of RocketCo (except that if the Company cancels Equity
Securities for no consideration as described in Section 4.02(b)(ii), then the
price per security need not be the same). Notwithstanding the immediately
preceding sentence, to the extent that any consideration payable to RocketCo in
connection with the redemption or repurchase of any shares or other Equity
Securities of RocketCo or any of its Subsidiaries consists (in whole or in part)
of shares or such other Equity Securities (including, for the avoidance of
doubt, in connection with the cashless exercise of an option or warrant), then
redemption or repurchase of the corresponding Common Units or other Equity
Securities of the Company shall be effectuated in an equivalent manner (except
if the Company cancels Common Units or other Equity Securities for no
consideration as described in this Section 4.02(b)).
(c)The Company shall not in any manner effect any subdivision (by any stock or
unit split, stock or unit dividend or distribution, reclassification,
reorganization, recapitalization or otherwise) or combination (by reverse stock
or unit split, reclassification, reorganization, recapitalization or otherwise)
of the outstanding Common Units unless accompanied by a substantively identical
subdivision or combination, as applicable, of the outstanding RocketCo Common
Stock, with corresponding changes made with respect to any other exchangeable or
convertible securities. RocketCo shall not in any manner effect any subdivision
(by any stock or unit split, stock or unit dividend or distribution,
reclassification, reorganization, recapitalization or otherwise) or combination
(by reverse stock or unit split, reclassification, reorganization,
recapitalization or otherwise) of the outstanding RocketCo Common Stock unless
accompanied by a substantively identical subdivision or
21







--------------------------------------------------------------------------------



combination, as applicable, of the outstanding Common Units, with corresponding
changes made with respect to any other exchangeable or convertible securities.
(d)Notwithstanding anything to the contrary in this Article IV:
(i)if at any time the Managing Member shall determine that any debt instrument
of RocketCo, the Company or its Subsidiaries shall not permit RocketCo or the
Company to comply with the provisions of Section 4.02(a) or Section 4.02(b) in
connection with the issuance, redemption or repurchase of any shares of Class A
Common Stock or Class B Common Stock or other Equity Securities of RocketCo or
any of its Subsidiaries or any Units or other Equity Securities of the Company,
then the Managing Member may in good faith implement an economically equivalent
alternative arrangement without complying with such provisions; provided that,
in the case that any such alternative arrangement is implemented because of
restrictions in any debt instrument, such arrangement shall also be subject to
the prior written consent (not to be unreasonably withheld) of each Rock Member,
in each case so long as such Rock Member meets the Limited Ownership Minimum;
(ii)if (x) RocketCo incurs any indebtedness and desires to transfer the proceeds
of such indebtedness to the Company and (y) RocketCo is unable to lend the
proceeds of such indebtedness to the Company on an equivalent basis because of
restrictions in any debt instrument of RocketCo, the Company or its
Subsidiaries, then notwithstanding Section 4.02(a) or Section 4.02(b), the
Managing Member may in good faith implement an economically equivalent
alternative arrangement in connection with the transfer of proceeds to the
Company using non-participating preferred Equity Securities of the Company
without complying with such provisions; provided that, in the case that any such
alternative arrangement is implemented because of restrictions in any debt
instrument, such arrangement shall also be subject to the prior written consent
(not to be unreasonably withheld) of each Rock Member, in each case so long as
such Rock Member meets the Limited Ownership Minimum; and
(iii)If RocketCo receives a distribution pursuant to Section 5.03 and RocketCo
subsequently contributes any of the amounts received to the Company, the
Managing Member may take any reasonable action to properly reflect the changes
in the Members’ economic interests in the Company including by making
appropriate adjustments to the number of Common Units held by the Members other
than RocketCo in order to proportionally reduce the respective Percentage
Interests held by the Members other than RocketCo.
(e)In the event any adjustment pursuant to this Agreement in the number of
Common Units held by a Member results (x) in a decrease in the number of Common
Units held by a Member that constitute a portion of a Paired Interest,
concurrently with such decrease, such Member shall surrender the number of
shares of Class C Common Stock or Class D Common Stock, as the case may be,
constituting the remainder of such Paired Interest (which, as of the date
hereof, would be one share of Class C Common Stock or Class D Common Stock, as
the case may be) to RocketCo or
22







--------------------------------------------------------------------------------



(y) in an increase in the number of Common Units held by a Member that
constitute a portion of a Paired Interest, concurrently with such increase,
RocketCo shall issue the number of shares of Class C Common Stock or Class D
Common Stock, as the case may be, constituting the remainder of such Paired
Interest (which, as of the date hereof, would be one share of Class C Common
Stock or Class D Common Stock, as the case may be) to such Member.

ARTICLE V
CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS;
DISTRIBUTIONS; ALLOCATIONS

Section 5.01Capital Contributions.
(a)From and after the date hereof, no Member shall have any obligation to the
Company, to any other Member or to any creditor of the Company to make any
further Capital Contribution, except as expressly provided in Section 4.01(a).
(b)Except as expressly provided herein, no Member, in its capacity as a Member,
shall have the right to receive any cash or any other property of the Company.

Section 5.02Capital Accounts.
(a)Maintenance of Capital Accounts. The Company shall maintain a Capital Account
for each Member on the books of the Company in accordance with the provisions of
Treasury Regulations Section 1.704-1(b)(2)(iv) and, to the extent consistent
with such provisions, the following provisions:
(i)Each Member listed on the Member Schedule shall be credited with the
Reorganization Date Capital Account Balance set forth on the Member Schedule.
The Member Schedule shall be amended by the Managing Member after the closing of
the IPO and from time to time to reflect adjustments to the Members’ Capital
Accounts made in accordance with Sections 5.02(a)(ii), 5.02(a)(iii),
5.02(a)(iv), 5.02(c) or otherwise.
(ii)To each Member’s Capital Account there shall be credited: (A) such Member’s
Capital Contributions, (B) such Member’s distributive share of Net Income and
any item in the nature of income or gain that is allocated pursuant to
Section 5.04 and (C) the amount of any Company liabilities assumed by such
Member or that are secured by any Property distributed to such Member.
(iii)To each Member’s Capital Account there shall be debited: (A) the amount of
money and the Carrying Value of any Property distributed to such Member pursuant
to any provision of this Agreement, (B) such Member’s distributive share of Net
Loss and any items in the nature of expenses or losses that are allocated to
such Member pursuant to Section 5.04 and (C) the amount of any liabilities
23







--------------------------------------------------------------------------------



of such Member assumed by the Company or that are secured by any Property
contributed by such Member to the Company.
(iv)In determining the amount of any liability for purposes of subparagraphs
(ii) and (iii) above there shall be taken into account Section 752(c) of the
Code and any other applicable provisions of the Code and the Treasury
Regulations.
The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Treasury
Regulations Section 1.704-1(b) and shall be interpreted and applied in a manner
consistent with such Treasury Regulations. In the event that the Managing Member
shall reasonably determine that it is prudent to modify the manner in which the
Capital Accounts or any debits or credits thereto are maintained (including
debits or credits relating to liabilities that are secured by contributed or
distributed Property or that are assumed by the Company or the Members), the
Managing Member may make such modification so long as such modification will not
have any effect on the amounts distributed to any Person pursuant to Article X
upon the dissolution of the Company. The Managing Member also shall (i) make any
adjustments that are necessary or appropriate to maintain equality between
Capital Accounts of the Members and the amount of capital reflected on the
Company’s balance sheet, as computed for book purposes, in accordance with
Treasury Regulations Section 1.704-1(b)(2)(iv)(g) and (ii) make any appropriate
modifications in the event unanticipated events might otherwise cause this
Agreement not to comply with Treasury Regulations Section 1.704-1(b).
(b)Succession to Capital Accounts. In the event any Person becomes a Substitute
Member in accordance with the provisions of this Agreement, such Substitute
Member shall succeed to the Capital Account of the former Member to the extent
such Capital Account relates to the Transferred Units.
(c)Adjustments of Capital Accounts. The Company shall revalue the Capital
Accounts of the Members in accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv)(f) (a “Revaluation”) at the following times:
(i) immediately prior to the contribution of more than a de minimis amount of
money or other property to the Company by a new or existing Member as
consideration for one or more Units; (ii) the distribution by the Company to a
Member of more than a de minimis amount of property in respect of one or more
Units; (iii) the issuance by the Company of more than a de minimis amount of
Units as consideration for the provision of services to or for the benefit of
the Company (as described in Treasury Regulations
Section 1.704-1(b)(2)(iv)(f)(5)(iii)); and (iv) the liquidation of the Company
within the meaning of Treasury Regulations Section 1.704-1(b)(2)(ii)(g);
provided, however, that adjustments pursuant to clauses (i), (ii) and
(iii) above shall be made only if the Managing Member reasonably determines that
such adjustments are necessary or appropriate to reflect the relative economic
interest of the Members.
24







--------------------------------------------------------------------------------



(d)No Member shall be entitled to withdraw capital or receive distributions
except as specifically provided herein. A Member shall have no obligation to the
Company, to any other Member or to any creditor of the Company to restore any
negative balance in the Capital Account of such Member. Except as expressly
provided elsewhere herein, no interest shall be paid on the balance in any
Member’s Capital Account.
(e)Whenever it is necessary for purposes of this Agreement to determine a
Member’s Capital Account on a per Unit basis, such amount shall be determined by
dividing the Capital Account of such Member attributable to the applicable class
of Units held of record by such Member by the number of Units of such class held
of record by such Member.

Section 5.03Amounts and Priority of Distributions.
(a)Distributions Generally. Except as otherwise provided in Section 10.02,
distributions shall be made to the Members as set forth in this Section 5.03, at
such times and in such amounts as the Managing Member, in its sole discretion,
shall determine.
(b)Distributions to the Members. Subject to Sections 5.03(e), and 5.03(f), at
such times and in such amounts as the Managing Member, in its sole discretion,
shall determine, distributions shall be made to the Members in proportion to
their respective Percentage Interests.
(c)RocketCo Distributions. Notwithstanding the provisions of Section 5.03(b),
the Managing Member, in its sole discretion, may authorize that (i) cash be paid
to RocketCo (which payment shall be made without pro rata distributions to the
other Members) in exchange for the redemption, repurchase or other acquisition
of Units held by RocketCo to the extent that such cash payment is used to
redeem, repurchase or otherwise acquire an equal number of shares of Class A
Common Stock or Class B Common Stock in accordance with Section 4.02(b) and
(ii) to the extent that the Managing Member determines that expenses or other
obligations of RocketCo are related to its role as the Managing Member or the
business and affairs of RocketCo that are conducted through the Company or any
of the Company’s direct or indirect Subsidiaries, cash (and, for the avoidance
of doubt, only cash) distributions may be made to RocketCo (which distributions
shall be made without pro rata distributions to the other Members) in amounts
required for RocketCo to pay (w) operating, administrative and other similar
costs incurred by RocketCo, including payments in respect of Indebtedness and
preferred stock, to the extent the proceeds are used or will be used by RocketCo
to pay expenses or other obligations described in this clause (ii) (in either
case only to the extent economically equivalent Indebtedness or Equity
Securities of the Company were not issued to RocketCo), payments representing
interest with respect to payments not made when due under the terms of the Tax
Receivable Agreement and payments pursuant to any legal, tax, accounting and
other professional fees and expenses (but, for the avoidance of doubt, excluding
any tax liabilities of RocketCo), (x) any judgments,
25







--------------------------------------------------------------------------------



settlements, penalties, fines or other costs and expenses in respect of any
claims against, or any litigation or proceedings involving, RocketCo, (y) fees
and expenses (including any underwriters discounts and commissions) related to
any securities offering, investment or acquisition transaction (whether or not
successful) authorized by the board of directors of RocketCo and (z) other fees
and expenses in connection with the maintenance of the existence of RocketCo
(including any costs or expenses associated with being a public company listed
on a national securities exchange). For the avoidance of doubt, distributions
made under this Section 5.03(c) may not be used to pay or facilitate dividends
or distributions on the RocketCo Common Stock and must be used solely for one of
the express purposes set forth under clause (i) or (ii) of the immediately
preceding sentence.
(d)Distributions in Kind. Any distributions in kind shall be made at such times
and in such amounts as the Managing Member, in its sole discretion, shall
determine based on their fair market value as determined by the Managing Member
in the same proportions as if distributed in accordance with Section 5.03(b),
with all Members participating in proportion to their respective Percentage
Interests. If cash and property are to be distributed in kind simultaneously,
the Company shall distribute such cash and property in kind in the same
proportion to each Member. For the purposes of this Section 5.03(d), if any such
distribution in kind includes securities, distributions to the Members shall be
deemed proportionate notwithstanding that the securities distributed to holders
of Common Units that are included in Paired Interests with shares of Class D
Common Stock have not more than ten times the voting power of any securities
distributed to holders of Common Units that are included in Paired Interests
with shares of Class C Common Stock, so long as such securities issued to the
holders of Common Units that are included in Paired Interests with shares of
Class D Common stock remain subject to automatic conversion on terms no more
favorable to such holders than those set forth in Article IV, Section F of the
certificate of incorporation of RocketCo.
(e)Tax Distributions.
(i)Notwithstanding any other provision of this Section 5.03 to the contrary, to
the extent permitted by Applicable Law and consistent with the Company’s
obligations to its creditors as reasonably determined by the Managing Member,
the Company shall make cash distributions by wire transfer of immediately
available funds pursuant to this Section 5.03(e)(i) to the Members with respect
to their Units in proportion to their respective Percentage Interests at least
two Business Days prior to the date on which any U.S. federal corporate
estimated tax payments are due, in an amount that in the Managing Member’s
discretion allows each Member to satisfy its tax liability with respect to its
Units, up to such Member’s Tax Distribution Amount, if any; provided that the
Managing Member shall have no liability to any Member in connection with any
underpayment of estimated taxes, so long as cash distributions are made in
accordance with this Section 5.03(e)(i) and the Tax Distribution Amounts are
determined as provided in paragraph (i) of the definition of Tax Distribution
Amount.
26







--------------------------------------------------------------------------------



(ii)On any date that the Company makes a distribution to the Members with
respect to their Units under a provision of Section 5.03 other than this
Section 5.03(e), if the Tax Distribution Amount is greater than zero, the
Company shall designate all or a portion of such distribution as a Tax
Distribution with respect to a Member’s Units to the extent of the Tax
Distribution Amount with respect to such Member’s Units as of such date (but not
to exceed the amount of such distribution). For the avoidance of doubt, such
designation shall be performed with respect to all Members with respect to which
there is a Tax Distribution Amount as of such date.
(iii)Notwithstanding any other provision of this Section 5.03 to the contrary,
if the Tax Distribution Amount for such Fiscal Year is greater than zero, to the
extent permitted by Applicable Law and consistent with the Company’s obligations
to its creditors as reasonably determined by the Managing Member, the Company
shall make additional distributions under this Section 5.03(e)(iii) in an amount
that in the Managing Member’s discretion allows each Member to satisfy its tax
liability with respect to the Units, up to such Tax Distribution Amount for such
Fiscal Year as soon as reasonably practicable after the end of such Fiscal Year
(or as soon as reasonably practicable after any event that subsequently adjusts
the taxable income of such Fiscal Year).
(iv)Under no circumstances shall Tax Distributions reduce the amount otherwise
distributable to any Member pursuant to this Section 5.03 (other than this
Section 5.03(e)) after taking into account the effect of Tax Distributions on
the amount of cash or other assets available for distribution by the Company.
(f)Pre-IPO Profits Distribution. Notwithstanding Section 5.03(b), after the
Reorganization, before any other distributions are distributed to the Members by
the Company or any of its Subsidiaries, the Company shall, or shall cause its
Subsidiaries to, distribute to RHI and Gilbert, an aggregate amount of cash
determined by the Managing Member up to an amount equal to (i) the Available
Cash Flow attributable to the portion of the fiscal period beginning on
January 1, 2020 and ended on the date hereof minus (ii) the amount of Available
Cash Flow, if any, attributable to such period and distributed to RHI or Gilbert
prior to the date hereof.
(g)Assignment. Rock Members shall have the right to assign to any Transferee of
Common Units, pursuant to a Transfer made in compliance with this Agreement, the
right to receive any portion of the amounts distributable or otherwise payable
to such Rock Member pursuant to Section 5.03(b).

Section 5.04Allocations.
(a)Net Income and Net Loss. Except as otherwise provided in this Agreement, and
after giving effect to the special allocations set forth in Section 5.04(b),
Section 5.04(c) and Section 5.04(d), Net Income and Net Loss (and, to the extent
necessary, individual items of income, gain, loss, deduction or credit) of the
Company shall be allocated among the Capital Accounts of the Members pro rata in
27







--------------------------------------------------------------------------------



accordance with their respective Percentage Interests. Notwithstanding the
foregoing, the Managing Member shall make such adjustments to Capital Accounts
as it determines in its sole discretion to be appropriate to ensure allocations
are made in accordance with a Member’s interest in the Company.
(b)Special Allocations. The following special allocations shall be made in the
following order:
(i)Minimum Gain Chargeback. Except as otherwise provided in Treasury Regulations
Section 1.704-2(f), notwithstanding any other provision of this Article V, if
there is a net decrease in Company Minimum Gain during any Fiscal Year, each
Member shall be specially allocated items of Company income and gain for such
Fiscal Year (and, if necessary, subsequent Fiscal Years) in an amount equal to
such Member’s share of the net decrease in Company Minimum Gain, determined in
accordance with Treasury Regulations Section 1.704-2(g). Allocations pursuant to
the immediately preceding sentence shall be made in proportion to the respective
amounts required to be allocated to each Member pursuant thereto. The items to
be so allocated shall be determined in accordance with Treasury Regulations
Section 1.704-2(f)(6) and 1.704-2(j)(2). This Section 5.04(b)(i) is intended to
comply with the minimum gain chargeback requirement in Treasury Regulations
Section 1.704-2(f) and shall be interpreted consistently therewith.
(ii)Member Nonrecourse Debt Minimum Gain Chargeback. Except as otherwise
provided in Treasury Regulations Section 1.704-2(i)(4), notwithstanding any
other provision of this Article V, if there is a net decrease in Member
Nonrecourse Debt Minimum Gain attributable to a Member Nonrecourse Debt during
any Fiscal Year, each Member who has a share of the Member Nonrecourse Debt
Minimum Gain attributable to such Member Nonrecourse Debt, determined in
accordance with Treasury Regulations Section 1.704-2(i)(5), shall be specially
allocated items of Company income and gain for such Fiscal Year (and, if
necessary, subsequent Fiscal Years) in an amount equal to such Member’s share of
the net decrease in Member Nonrecourse Debt Minimum Gain attributable to such
Member Nonrecourse Debt, determined in accordance with Treasury Regulations
Section 1.704-2(i)(4). Allocations pursuant to the previous sentence shall be
made in proportion to the respective amounts required to be allocated to each
Member pursuant thereto. The items to be so allocated shall be determined in
accordance with Treasury Regulations Sections 1.704-2(i)(4) and 1.704-2(j)(2).
This Section 5.04(b)(ii) is intended to comply with the minimum gain chargeback
requirement in Treasury Regulations Section 1.704-2(i)(4) and shall be
interpreted consistently therewith.
(iii)Qualified Income Offset. In the event any Member unexpectedly receives any
adjustments, allocations, or distributions described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) or
Section 1.704-1(b)(2)(ii)(d)(6), items of Company income and gain shall be
specially allocated to such Member in an amount and manner sufficient to
eliminate, to the extent required by the Treasury Regulations, the Adjusted
Capital Account Deficit of the
28







--------------------------------------------------------------------------------



Member as promptly as possible; provided that an allocation pursuant to this
Section 5.04(b)(iii) shall be made only if and to the extent that the Member
would have an Adjusted Capital Account Deficit after all other allocations
provided for in this Article V have been tentatively made as if this
Section 5.04(b)(iii) were not in the Agreement.
(iv)Nonrecourse Deductions. Nonrecourse Deductions for any Fiscal Year shall be
specially allocated to the Members in a manner determined by the Managing Member
consistent with Treasury Regulations Sections 1.704-2(b) and 1.704-2(c).
(v)Member Nonrecourse Deductions. Any Member Nonrecourse Deductions for any
Fiscal Year shall be specially allocated to the Member who bears the economic
risk of loss with respect to the Member Nonrecourse Debt to which such Member
Nonrecourse Deductions are attributable in accordance with Treasury Regulations
Sections 1.704-2(i)(1) and 1.704-2(j)(1).
(vi)Section 754 Adjustments. (A) To the extent an adjustment to the adjusted tax
basis of any Company asset pursuant to Sections 734(b) or 743(b) of the Code is
required, pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(4), to
be taken into account in determining Capital Accounts as a result of a
distribution other than in liquidation of a Member’s interest in the Company,
the amount of such adjustment shall be treated as an item of gain (if the
adjustment increases the basis of such asset) or loss (if the adjustment
decreases the basis of such asset) from the disposition of the asset and shall
be taken into account for purposes of computing Net Income and Net Loss, and
further (B) to the extent an adjustment to the adjusted tax basis of any Company
asset pursuant to Sections 734(b) or 743(b) of the Code is required, pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(2) or
Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Accounts as the result of a distribution to a Member in complete liquidation of
such Member’s interest in the Company, the amount of such adjustment to Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis) and such
gain or loss shall be specially allocated to such Members in accordance with
their interests in the Company in the event Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the Member to whom such
distribution was made in the event Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.
(c)Curative Allocations. The allocations set forth in Section 5.04(b)(i) through
Section 5.04(b)(vi) and Section 5.04(d) (the “Regulatory Allocations”) are
intended to comply with certain requirements of the Treasury Regulations. It is
the intent of the Members that, to the extent possible, all Regulatory
Allocations shall be offset either with other Regulatory Allocations or with
special allocations of other items of Company income, gain, loss, or deduction
pursuant to this Section 5.04(c). Therefore, notwithstanding any other provision
of this Article V (other than the Regulatory Allocations), the Managing Member
shall make such offsetting
29







--------------------------------------------------------------------------------



special allocations of Company income, gain, loss, or deduction in whatever
manner it determines appropriate so that, after such offsetting allocations are
made, each Member’s Capital Account balance is, to the extent possible, equal to
the Capital Account balance such Member would have had if the Regulatory
Allocations were not part of the Agreement and all Company items were allocated
pursuant to Section 5.04.
(d)Loss Limitation. Net Loss (or individual items of loss or deduction)
allocated pursuant to Section 5.04 hereof shall not exceed the maximum amount of
Net Loss (or individual items of loss or deduction) that can be allocated
without causing any Member to have an Adjusted Capital Account Deficit at the
end of any Fiscal Year. In the event some but not all of the Members would have
Adjusted Capital Account Deficits as a consequence of an allocation of Net Loss
(or individual items of loss or deduction) pursuant to Section 5.04 hereof, the
limitation set forth in this Section 5.04(d) shall be applied on a Member by
Member basis and Net Loss (or individual items of loss or deduction) not
allocable to any Member as a result of such limitation shall be allocated to the
other Members in accordance with the positive balances in such Member’s Capital
Accounts so as to allocate the maximum permissible Net Loss to each Member under
Treasury Regulations Section 1.704-1(b)(2)(ii)(d). Any reallocation of Net Loss
pursuant to this Section 5.04(d) shall be subject to chargeback pursuant to the
curative allocation provision of Section 5.04(c).

Section 5.05Other Allocation Rules.
(a)Interim Allocations Due to Percentage Adjustment. If a Percentage Interest is
the subject of a Transfer or the Members’ interests in the Company change
pursuant to the terms of the Agreement during any Fiscal Year, the amount of Net
Income and Net Loss (or items thereof) to be allocated to the Members for such
entire Fiscal Year shall be allocated to the portion of such Fiscal Year which
precedes the date of such Transfer or change (and if there shall have been a
prior Transfer or change in such Fiscal Year, which commences on the date of
such prior Transfer or change) and to the portion of such Fiscal Year which
occurs on and after the date of such Transfer or change (and if there shall be a
subsequent Transfer or change in such Fiscal Year, which precedes the date of
such subsequent Transfer or change), in accordance with a pro rata allocation
unless the Managing Member elects to use an interim closing of the books, and
the amounts of the items so allocated to each such portion shall be credited or
charged to the Members in accordance with Section 5.04 as in effect during each
such portion of the Fiscal Year in question. Such allocation shall be in
accordance with Section 706 of the Code and the regulations thereunder and made
without regard to the date, amount or receipt of any distributions that may have
been made with respect to the transferred Percentage Interest to the extent
consistent with Section 706 of the Code and the regulations thereunder. As of
the date of such Transfer, the Transferee shall succeed to the Capital Account
of the Transferor with respect to the transferred Units.
(b)Tax Allocations: Code Section 704(c). For U.S. federal, state and local
income tax purposes, items of income, gain, loss, deduction and credit shall be
allocated to the Partners in accordance with the allocations of the
corresponding
30







--------------------------------------------------------------------------------



items for Capital Account purposes under Section 5.04, except that in accordance
with Section 704(c) of the Code and the Treasury Regulations thereunder, income,
gain, loss, and deduction with respect to any Property contributed to the
capital of the Company and with respect to reverse Code Section 704(c)
allocations described in Treasury Regulations 1.704-3(a)(6) shall, solely for
tax purposes, be allocated among the Members so as to take account of any
variation between the adjusted basis of such Property to the Company for U.S.
federal income tax purposes and its initial Carrying Value or its Carrying Value
determined pursuant to Treasury Regulation 1.704-1(b)(2)(iv)(f) (computed in
accordance with the definition of Carrying Value) using the traditional
allocation method under Treasury Regulation 1.704-3(b). Any elections or other
decisions relating to such allocations shall be made by the Managing Member in
any manner that reasonably reflects the purpose and intention of this Agreement.
Allocations pursuant to this Section 5.05(b), Section 704(c) of the Code (and
the principles thereof), and Treasury Regulation 1.704-1(b)(4)(i) are solely for
purposes of federal, state, and local taxes and shall not affect, or in any way
be taken into account in computing, any Member’s Capital Account or share of Net
Income, Net Loss, other items, or distributions pursuant to any provision of
this Agreement.
(c)Modification of Allocations. The allocations set forth in Section 5.04 and
Section 5.05 are intended to comply with certain requirements of the Treasury
Regulations. Notwithstanding the other provisions of this Article V, the
Managing Member shall be authorized to make, in its reasonable discretion,
appropriate amendments to the allocations of Net Income and Net Loss (and to
individual items of income, gain, loss, deduction and credit) pursuant to this
Agreement (i) in order to comply with Section 704 of the Code or applicable
Treasury Regulations, (ii) to allocate properly Net Income and Net Loss (and
individual items of income, gain, loss, deduction and credit) to those Members
that bear the economic burden or benefit associated therewith and (iii) to cause
the Members to achieve the objectives underlying this Agreement as reasonably
determined by the Managing Member

Section 5.06Tax Withholding; Withholding Advances.
(a)Tax Withholding.
(i)If requested by the Managing Member, each Member shall, if able to do so,
deliver to the Managing Member: (A) an affidavit in form satisfactory to the
Company that the applicable Member (or its partners, as the case may be) is not
subject to withholding under the provisions of any Applicable Law; (B) any
certificate that the Company may reasonably request with respect to any such
laws; or (C) any other form or instrument reasonably requested by the Company
relating to any Member’s status under such law. In the event that a Member fails
or is unable to deliver to the Company an affidavit described in subclause
(A) of this clause (i), the Company may withhold amounts from such Member in
accordance with Section 5.06(b).
(ii)After receipt of a written request of any Member, the Company shall provide
such information to such Member and take such other action
31







--------------------------------------------------------------------------------



as may be reasonably necessary to assist such Member in making any necessary
filings, applications or elections to obtain any available exemption from, or
any available refund of, any withholding imposed by any foreign taxing authority
with respect to amounts distributable or items of income allocable to such
Member hereunder to the extent not adverse to the Company or any Member. In
addition, the Company shall, at the request of any Member, make or cause to be
made (or cause the Company to make) any such filings, applications or elections;
provided that any such requesting Member shall cooperate with the Company, with
respect to any such filing, application or election to the extent reasonably
determined by the Company and that any filing fees, taxes or other out-of-pocket
expenses reasonably incurred and related thereto shall be paid and borne by such
requesting Member or, if there is more than one requesting Member, by such
requesting Members in accordance with their Relative Percentage Interests.
(b)Withholding Advances. To the extent the Company is required by Applicable Law
to withhold or to make tax payments on behalf of or with respect to any Member
(e.g., backup withholding) (“Withholding Advances”), the Company may withhold
such amounts and make such tax payments as so required.
(c)Repayment of Withholding Advances. All Withholding Advances made on behalf of
a Member, plus interest thereon at a rate equal to the Prime Rate as of the date
of such Withholding Advances plus 2.0% per annum, shall (i) be paid on demand by
the Member on whose behalf such Withholding Advances were made (it being
understood that no such payment shall increase such Member’s Capital Account),
or (ii) with the consent of the Managing Member and the affected Member be
repaid by reducing the amount of the current or next succeeding distribution or
distributions that would otherwise have been made to such Member or, if such
distributions are not sufficient for that purpose, by so reducing the proceeds
of liquidation otherwise payable to such Member. Whenever repayment of a
Withholding Advance by a Member is made as described in clause (ii) of this
Section 5.06(c), for all other purposes of this Agreement such Member shall be
treated as having received all distributions (whether before or upon any
Dissolution Event) unreduced by the amount of such Withholding Advance and
interest thereon.
(d)Withholding Advances — Reimbursement of Liabilities. Each Member hereby
agrees to reimburse the Company for any liability with respect to Withholding
Advances (including interest thereon) required or made on behalf of or with
respect to such Member (including penalties imposed with respect thereto).

ARTICLE VI
CERTAIN TAX MATTERS

Section 6.01Partnership Representative.
(a)The “Partnership Representative” (as such term is defined under Partnership
Audit Provisions) of the Company shall be selected by the Managing Member with
the initial Partnership Representative being RocketCo. The Partnership
32







--------------------------------------------------------------------------------



Representative may retain, at the  Company’s expense, such outside counsel,
accountants and other professional consultants as it may reasonably deem
necessary in the course of fulfilling its obligations as the Partnership
Representative. The Partnership Representative is authorized to take, and shall
determine in its sole discretion whether or not the Company will take, such
actions and execute and file all statements and forms on behalf of the Company
that are approved by the Managing Member and are permitted or required by the
applicable provisions of the Partnership Audit Provisions (including a
“push-out” election under Section 6226 of the Code or any analogous election
under state or local tax Law). Each Member agrees to cooperate with the
Partnership Representative and to use commercially reasonable efforts to do or
refrain from doing any or all things requested by the Partnership Representative
(including paying any and all resulting taxes, additions to tax, penalties and
interest in a timely fashion) in connection with  any examination of the
Company’s affairs by any federal, state, or local tax authorities, including
resulting administrative and judicial proceedings.
(b)In the event that the Partnership Representative has not caused the Company
to make a “push-out” election pursuant to Section 6226 of the Partnership Audit
Provisions, then any “imputed underpayment” (as determined in accordance with
Section 6225 of the Partnership Audit Provisions) or partnership adjustment that
does not give rise to an imputed underpayment shall be apportioned among the
Members of the Company for the taxable year in which the adjustment is finalized
in such manner as may be necessary (as determined by the Partnership
Representative in good faith) so that, to the maximum extent possible, the tax
and economic consequences of the imputed underpayment or other partnership
adjustment and any associated interest and penalties (any such amount, an
“Imputed Underpayment Amount”) are borne by the Members based upon their
Percentage Interests in the Company for the reviewed year. Imputed Underpayment
Amounts also shall include any imputed underpayment within the meaning of
Section 6225 of the Partnership Audit Provisions paid (or payable) by any entity
treated as a partnership for U.S. federal income tax purposes in which the
Company holds (or has held) a direct or indirect interest other than through
entities treated as corporations for U.S. federal income tax purposes to the
extent that the Company bears the economic burden of such amounts, whether by
Applicable Law or contract.
(c)Each Member agrees to indemnify and hold harmless the Company from and
against any liability with respect to such Member’s share of any tax deficiency
paid or payable by the Company that is allocable to the Member as determined in
accordance with Section 6.01(b) with respect to an audited or reviewed taxable
year for which such Member was a partner in the Company. Any obligation of a
Member pursuant to this Section 6.01(c) shall be implemented through adjustments
to distributions otherwise payable to such Member as determined in accordance
with Section 5.03; provided, however, that, at the written request of the
Partnership Representative, each Member or former Member may be required to
contribute to the Company such Member’s Imputed Underpayment Amount imposed on
and paid by the Company; provided, further, that if a Member or former Member
individually directly pays, pursuant to the Partnership Audit Provisions, any
such Imputed Underpayment Amount,
33







--------------------------------------------------------------------------------



then such payment shall reduce any offset to distribution or required capital
contribution of such Member or former Member. Any amount withheld from
distributions pursuant to this Section 6.01(c) shall be treated as an amount
distributed to such Member or former Member for all purposes under this
Agreement. For the avoidance of doubt, the obligations of a Member set forth in
this Section 6.01(c) shall survive the withdrawal of a Member from the Company
or any Transfer of a Member’s interest.

Section 6.02Section 754 Election. The Company has previously made or will make a
timely election under Section 754 of the Code (and a corresponding election
under state and local law) effective starting with the taxable year ended
December 31, 2020, and the Managing Member shall not take any action to revoke
such election.

Section 6.03Debt Allocation. Indebtedness of the Company treated as “excess
nonrecourse liabilities” (as defined in Treasury Regulation
Section 1.752-3(a)(3)) shall be allocated among the Members based on their
Percentage Interests.

ARTICLE VII
MANAGEMENT OF THE COMPANY

Section 7.01Management by the Managing Member. Except as otherwise specifically
set forth in this Agreement, the Managing Member shall be deemed to be a
“manager” for purposes of applying the Michigan Act. Except as expressly
provided in this Agreement or the Michigan Act, the day-to-day business and
affairs of the Company and its Subsidiaries shall be managed, operated and
controlled by the Managing Member in accordance with the terms of this Agreement
and no other Members shall have management authority or rights over the Company
or its Subsidiaries. The Managing Member is, to the extent of its rights and
powers set forth in this Agreement, an agent of the Company for the purpose of
the Company’s and its Subsidiaries’ business, and the actions of the Managing
Member taken in accordance with such rights and powers, shall bind the Company
(and no other Members shall have such right). Except as expressly provided in
this Agreement, the Managing Member shall have all necessary powers to carry out
the purposes, business, and objectives of the Company and its Subsidiaries. The
Managing Member may delegate to Members, employees, officers or agents of the
Company or any Subsidiary in its discretion the authority to sign agreements and
other documents on behalf of the Company or any Subsidiary.

Section 7.02Withdrawal of the Managing Member. RocketCo may withdraw as the
Managing Member and appoint as its successor at any time upon written notice to
the Company (i) any wholly-owned Subsidiary of RocketCo, (ii) any Person of
which RocketCo is a wholly-owned Subsidiary, (iii) any Person into which
RocketCo is merged or consolidated or (iv) any transferee of all or
substantially all of the assets of RocketCo, which withdrawal and replacement
shall be effective upon the delivery of such notice. No appointment of a Person
other than RocketCo (or its successor, as applicable) as Managing Member shall
be effective unless RocketCo (or its successor, as applicable)
34







--------------------------------------------------------------------------------



and the new Managing Member (as applicable) provide all other Members with
contractual rights, directly enforceable by such other Members against the new
Managing Member, to cause the new Managing Member to comply with all the
Managing Member’s obligations under this Agreement and the Exchange Agreement.

Section 7.03Decisions by the Members.
(a)Other than the Managing Member, the Members shall take no part in the
management of the Company’s business, shall transact no business for the Company
and shall have no power to act for or to bind the Company; provided, however,
that the Company may engage any Member or principal, partner, member,
shareholder or interest holder thereof as an employee, independent contractor or
consultant to the Company, in which event the duties and liabilities of such
individual or firm with respect to the Company as an employee, independent
contractor or consultant shall be governed by the terms of such engagement with
the Company.
(b)Except as expressly provided herein, neither the Members nor any class of
Members shall have the power or authority to vote, approve or consent to any
matter or action taken by the Company. Except as otherwise provided herein, any
proposed matter or action subject to the vote, approval or consent of the
Members or any class of Members shall require the approval of (i) a majority in
interest of the Members or such class of Members, as the case may be (by
(x) resolution at a duly convened meeting of the Members or such class of
Members, as the case may be, or (y) written consent of the Members or such class
of Members, as the case may be) and (ii) except with respect to any approval or
other rights expressly granted to the Rock Members, the Managing Member. Except
as expressly provided herein, all Members shall vote together as a single class
on any matter subject to the vote, approval or consent of the Members (but not,
for the avoidance of doubt, any vote, approval or consent of any class of
Members). In the case of any such approval, a majority in interest of the
Members or any class of Members, as the case may be, may call a meeting of the
Members or such class of Members at such time and place or by means of telephone
or other communications facility that permits all persons participating in such
meeting to hear and speak to each other for the purpose of a vote thereon.
Notice of any such meeting shall be required, which notice shall include a brief
description of the action or actions to be considered by the Members or such
class of Members, as the case may be. Unless waived by any such Member in
writing, notice of any such meeting shall be given to each Member or Member of
such class, as the case may be, at least four (4) days prior thereto. Attendance
or participation of a Member at a meeting shall constitute a waiver of notice of
such meeting, except when such Member attends or participates in the meeting for
the express purpose of objecting at the beginning thereof to the transaction of
any business because the meeting is not properly called or convened. Any action
required or permitted to be taken at any meeting of the Members may be taken
without a meeting, if a consent in writing, setting forth the actions so taken,
shall be signed by Members sufficient to approve such action pursuant to this
Section 7.03(b). A copy of any such consent in writing will be provided to the
Members promptly thereafter.
35








--------------------------------------------------------------------------------



Section 7.04Fiduciary Duties.
(a)(i) The Managing Member shall, in its capacity as Managing Member, and not in
any other capacity, have the same fiduciary duties to the Company and the
Members as a member of the board of directors of a Delaware corporation
(assuming such corporation had in its certificate of incorporation (A) a
provision eliminating the liabilities of directors and officers to the maximum
extent permitted by Section 102(b)(7) of the DGCL and (B) a provision renouncing
the right of such corporation to business opportunities to the maximum extent
permitted by the certificate of incorporation of RocketCo); (ii) any member of
the Board of Directors of RocketCo that is an officer of RocketCo or the Company
shall, in its capacity as director, and not in any other capacity, have the same
fiduciary duties to RocketCo as a member of the board of directors of a Delaware
corporation (assuming such corporation had in its certificate of incorporation
(A) a provision eliminating the liabilities of directors and officers to the
maximum extent permitted by Section 102(b)(7) of the DGCL and (B) a provision
renouncing the right of such corporation to business opportunities to the
maximum extent permitted by the certificate of incorporation of RocketCo); and
(iii) each Officer and each officer of RocketCo shall, in their capacity as
such, and not in any other capacity, have the same fiduciary duties to the
Company and the Members (in the case of any Officer) or RocketCo (in the case of
any officer of RocketCo) as an officer of a Delaware corporation (assuming such
corporation had in its certificate of incorporation (A) a provision eliminating
the liabilities of directors and officers to the maximum extent permitted by
Section 102(b)(7) of the DGCL and (B) a provision renouncing the right of such
corporation to business opportunities to the maximum extent permitted by the
certificate of incorporation of RocketCo). For the avoidance of doubt, the
fiduciary duties described in clause (i) above shall not be limited by the fact
that the Managing Member shall be permitted to take certain actions in its sole
or reasonable discretion pursuant to the terms of this Agreement or any
agreement entered into in connection herewith. Each of the Rock Members shall
have the exclusive right to enforce the rights and duties, or to waive such
rights and duties, set forth in this Section 7.07(a), in each case so long as
such Rock Member meets the Limited Ownership Minimum.
(b)The parties acknowledge that the Managing Member will take action through its
board of directors, and that the members of the Managing Member’s board of
directors will owe fiduciary duties to the stockholders of the Managing Member.
The Managing Member will use all commercially reasonable and appropriate efforts
and means, as determined in good faith by the Managing Member, to minimize any
conflict of interest between the Members, on the one hand, and the stockholders
of the Managing Member, on the other hand, and to effectuate any transaction
that involves or affects any of the Company, the Managing Member, the Members or
the stockholders of the Managing Member in a manner that does not
(i) disadvantage the Members or their interests relative to the stockholders of
the Managing Member or (ii) advantage the stockholders of the Managing Member
relative to the Members or (iii) treats the Members and the stockholders of the
Managing Member differently; provided that in the event of a conflict between
the interests of the
36







--------------------------------------------------------------------------------



stockholders of the Managing Member and the interests of the Members other than
the Managing Member, such other Members agree that the Managing Member shall
discharge its fiduciary duties to such other Members by acting in the best
interests of the Managing Member’s stockholders. Each of the Rock Members shall
have the exclusive right to enforce the rights and duties, or to waive such
rights and duties, set forth in this Section 7.04(b), so long as such Rock
Member meets the Limited Ownership Minimum.
(c)Without prior written consent of each Rock Member (in each case so long as
such Rock Member owns any Owned Shares), the Managing Member will not engage in
any business activity other than the direct or indirect management and ownership
of the Company and its Subsidiaries, or own any assets (other than on a
temporary basis) other than securities of the Company and its Subsidiaries
(whether directly or indirectly held) or any cash or other property or assets
distributed by or otherwise received from the Company and its Subsidiaries in
accordance with this Agreement, provided that the Managing Member may take any
action (including incurring its own Indebtedness) or own any asset if it
determines in good faith that such actions or ownership are in the best interest
of the Company.

Section 7.05Officers.
(a)Appointment of Officers. The Managing Member may appoint individuals as
officers (“Officers”) of the Company, which may include such officers as the
Managing Member determines are necessary and appropriate. No Officer need be a
Member. An individual may be appointed to more than one office.
(b)Authority of Officers. The Officers shall have the duties, rights, powers and
authority as may be prescribed by the Managing Member from time to time.
(c)Removal, Resignation and Filling of Vacancy of Officers. The Managing Member
may remove any Officer, for any reason or for no reason, at any time. Any
Officer may resign at any time by giving written notice to the Company, and such
resignation shall take effect at the date of the receipt of that notice or any
later time specified in that notice; provided that, unless otherwise specified
in that notice, the acceptance of the resignation shall not be necessary to make
it effective. Any such resignation shall be without prejudice to the rights, if
any, of the Company or such Officer under this Agreement. A vacancy in any
office because of death, resignation, removal or otherwise shall be filled by
the Managing Member.

ARTICLE VIII
TRANSFERS OF INTERESTS

Section 8.01Restrictions on Transfers.
(a)Except as expressly permitted by Section 8.02, and subject to
Section 8.01(b), Section 8.01(c) and Section 8.01(d), any underwriter lock-up
agreement applicable to such Member or any other agreement between such Member
and
37







--------------------------------------------------------------------------------



the Company, RocketCo or any of their controlled Affiliates, without the prior
written approval of the Managing Member, no Member shall directly or indirectly
Transfer all or any part of its Units or any right or economic interest
pertaining thereto, including the right to vote or consent on any matter or to
receive or have any economic interest in distributions or advances from the
Company pursuant thereto. Any such Transfer which is not in compliance with the
provisions of this Agreement shall be deemed a Transfer by such Member of Units
in violation of this Agreement (and a breach of this Agreement by such Member)
and shall be null and void ab initio. Notwithstanding anything to the contrary
in this Article VIII, (i) the Exchange Agreement shall govern the exchange of
Paired Interests for shares of Class A Common Stock or Class B Common Stock, and
an exchange pursuant to and in accordance with the Exchange Agreement shall not
be considered a “Transfer” for purposes of this Agreement, (ii) the certificate
of incorporation of RocketCo shall govern the conversion of Class B Common Stock
to Class A Common Stock and the conversion of Class D Common Stock to Class C
Common Stock, and a conversion pursuant to and in accordance with the
certificate of incorporation of RocketCo shall not be considered a “Transfer”
for purposes of this Agreement, (iii) a Transfer of Registrable Securities (as
such term is defined in the Registration Rights Agreement) in accordance with
the Registration Rights Agreement shall not be considered a “Transfer” for the
purposes of the Agreement and (iv) any other Transfer of shares of Class A
Common Stock or Class B Common Stock shall not be considered a “Transfer” for
purposes of this Agreement.
(b)Except as otherwise expressly provided herein, it shall be a condition
precedent to any Transfer otherwise permitted or approved pursuant to this
Article VIII that:
(i)the Transferor shall have provided to the Company prior notice of such
Transfer;
(ii)the Transfer shall comply with all Applicable Laws; and
(iii)with respect to any Transfer of any Common Unit that constitutes a portion
of a Paired Interest, concurrently with such Transfer, such Transferor shall
also Transfer to such Transferee the number of shares of Class C Common Stock or
Class D Common Stock, as the case may be, constituting the remainder of such
Paired Interest (which, as of the date hereof, would be one share of Class C
Common Stock or Class D Common Stock, as the case may be).
(c)Notwithstanding any other provision of this Agreement to the contrary, no
Member shall directly or indirectly Transfer all or any part of its Units or any
right or economic interest pertaining thereto if such Transfer, in the
reasonable discretion of the Managing Member, would cause the Company to be
classified as a “publicly traded partnership” as that term is defined in Section
7704 of the Code and Regulations promulgated thereunder.
38







--------------------------------------------------------------------------------



(d)Any Transfer of Units pursuant to this Agreement, including this Article
VIII, shall be subject to the provisions of Section 3.01 and Section 3.02.

Section 8.02Certain Permitted Transfers. Notwithstanding anything to the
contrary herein, the following Transfers shall be permitted:
(a)Any Transfer by any Member of its Units pursuant to a RocketCo Offer (as such
term is defined in the Exchange Agreement);
(b)At any time, any Permitted Transfer; provided that such Transfer, alone or
together with other Transfers by any Rock Member and any Transferee thereof,
would not result in the all Rock Members and their Transferees, in the
aggregate, representing at any time more than fifty partners for the purposes of
Treasury Regulation Section 1.7704-1(h)(1)(ii), including the application of the
anti-avoidance rule of Treasury Regulation Section 1.7704-1(h)(3), excluding
RocketCo from the fifty partners and treating RHI as one partner for purposes of
this Section 8.02(b); or
(c)At any time, any Transfer by any Member (other than any Rock Member) of Units
to any Transferee (i) previously approved in writing by the Company prior to the
Reorganization or (ii) approved in writing by the Managing Member (not to be
unreasonably withheld), it being understood that it shall be reasonable for the
Managing Member to withhold such consent if the Managing Member reasonably
determines that such Transfer would materially increase the risk that the
Company would be classified as a “publicly traded partnership” as that term is
defined in Section 7704 of the Code and Regulations promulgated thereunder.

Section 8.03Registration of Transfers. When any Units are Transferred in
accordance with the terms of this Agreement, the Company shall cause such
Transfer to be registered on the books of the Company.

ARTICLE IX
LIMITATION ON LIABILITY, EXCULPATION
AND INDEMNIFICATION

Section 9.01Limitation on Liability. The debts, obligations and liabilities of
the Company, whether arising in contract, tort or otherwise, shall be solely the
debts, obligations and liabilities of the Company, and no Covered Person shall
be obligated personally for any such debt, obligation or liability of the
Company; provided that the foregoing shall not alter a Member’s obligation to
return funds wrongfully distributed to it.

Section 9.02Exculpation and Indemnification.
(a)Subject to the duties of the Managing Member and Officers set forth in
Section 7.04, neither the Managing Member nor any other Covered Person
39







--------------------------------------------------------------------------------



described in clause (iii) of the definition thereof shall be liable, including
under any legal or equitable theory of fiduciary duty or other theory of
liability, to the Company or to any other Covered Person for any losses, claims,
damages or liabilities incurred by reason of any act or omission performed or
omitted by such Covered Person in good faith on behalf of the Company. There
shall be, and each Covered Person shall be entitled to, a presumption that such
Covered Person acted in good faith.
(b)A Covered Person shall be fully protected in relying in good faith upon the
records of the Company and upon such information, opinions, reports or
statements presented to the Company by any Person as to matters the Covered
Person reasonably believes are within such Person’s professional or expert
competence.
(c)The Company shall indemnify, defend and hold harmless each Covered Person
against any losses, claims, damages, liabilities, expenses (including all
reasonable out-of-pocket fees and expenses of counsel and other advisors),
judgments, fines, settlements and other amounts arising from any and all claims,
demands, actions, suits or proceedings, in which such Covered Person may be
involved or become subject to, in connection with any matter arising out of or
in connection with the Company’s business or affairs, or this Agreement or any
related document, unless such loss, claim, damage, liability, expense, judgment,
fine, settlement or other amount (i) is as a result of a Covered Person not
acting in good faith on behalf of the Company or arose as a result of the
willful commission by such Covered Person of any act that is dishonest and
materially injurious to the Company or (ii) results from the breach by any
Member (in such capacity) of its contractual obligations under this Agreement.
If any Covered Person becomes involved in any capacity in any action, suit,
proceeding or investigation in connection with any matter arising out of or in
connection with the Company’s business or affairs, or this Agreement or any
related document, other than by reason of a Covered Person not acting in good
faith on behalf of the Company or by reason of the willful commission by such
Covered Person of any act that is dishonest and materially injurious to the
Company, the Company shall reimburse such Covered Person for its reasonable
legal and other reasonable out-of-pocket expenses (including the cost of any
investigation and preparation) as they are incurred in connection therewith;
provided that such Covered Person shall promptly repay to the Company the amount
of any such reimbursed expenses paid to it if it shall be finally judicially
determined that such Covered Person was not entitled to indemnification by, or
contribution from, the Company in connection with such action, suit, proceeding
or investigation. If for any reason (other than by reason of a Covered Person
not acting in good faith on behalf of the Company or by reason of the willful
commission by such Covered Person of any act that is dishonest and materially
injurious to the Company) the foregoing indemnification is unavailable to such
Covered Person, or insufficient to hold it harmless, then the Company shall
contribute to the amount paid or payable by such Covered Person as a result of
such loss, claim, damage, liability, expense, judgment, fine, settlement or
other amount in such proportion as is appropriate to reflect any relevant
equitable considerations. There shall be, and each Covered Person shall be
entitled to, a rebuttable presumption that such Covered Person acted in good
faith.
40







--------------------------------------------------------------------------------



(d)The obligations of the Company under Section 9.02(c) shall be satisfied
solely out of and to the extent of the Company’s assets, and no Covered Person
shall have any personal liability on account thereof.
(e)Given that certain Jointly Indemnifiable Claims may arise by reason of the
service of a Covered Person to the Company or as a director, trustee, officer,
partner, member, manager, employee, consultant, fiduciary or agent of other
corporations, limited liability companies, partnerships, joint ventures, trusts,
employee benefit plans or other enterprises controlled by the Company
(collectively, the “Controlled Entities”), or by reason of any action alleged to
have been taken or omitted in any such capacity, the Company acknowledges and
agrees that the Company shall, and to the extent applicable shall cause the
Controlled Entities to, be fully and primarily responsible for the payment to
the Covered Person in respect of indemnification or advancement of all
out-of-pocket costs of any type or nature whatsoever (including, without
limitation, all attorneys’ fees and related disbursements) in each case,
actually and reasonably incurred by or on behalf of a Covered Person in
connection with either the investigation, defense or appeal of a claim, demand,
action, suit or proceeding or establishing or enforcing a right to
indemnification under this Agreement or otherwise incurred in connection with a
claim that is indemnifiable hereunder (collectively, “Expenses”) in connection
with any such Jointly Indemnifiable Claim, pursuant to and in accordance with
(as applicable) the terms of (i) the Michigan Act, (ii) this Agreement,
(iii) any other agreement between the Company or any Controlled Entity and the
Covered Person pursuant to which the Covered Person is indemnified, (iv) the
laws of the jurisdiction of incorporation or organization of any Controlled
Entity or (v) the certificate of incorporation, certificate of organization,
bylaws, partnership agreement, operating agreement, certificate of formation,
certificate of limited partnership, certificate of qualification or other
organizational or governing documents of any Controlled Entity ((i) through
(v) collectively, the “Indemnification Sources”), irrespective of any right of
recovery the Covered Person may have from the Indemnitee-Related Entities. Under
no circumstance shall the Company or any Controlled Entity be entitled to any
right of subrogation or contribution by the Indemnitee-Related Entities and no
right of advancement or recovery the Covered Person may have from the
Indemnitee-Related Entities shall reduce or otherwise alter the rights of the
Covered Person or the obligations of the Company or any Controlled Entity under
the Indemnification Sources. In the event that any of the Indemnitee-Related
Entities shall make any payment to the Covered Person in respect of
indemnification or advancement of Expenses with respect to any Jointly
Indemnifiable Claim, (i) the Company shall, and to the extent applicable shall
cause the Controlled Entities to, reimburse the Indemnitee-Related Entity making
such payment to the extent of such payment promptly upon written demand from
such Indemnitee-Related Entity, (ii) to the extent not previously and fully
reimbursed by the Company or any Controlled Entity pursuant to clause (i), the
Indemnitee-Related Entity making such payment shall be subrogated to the extent
of the outstanding balance of such payment to all of the rights of recovery of
the Covered Person against the Company or any Controlled Entity, as applicable,
and (iii) the Covered Person shall execute all papers reasonably required and
shall do all things that may be reasonably necessary to secure such rights,
including the execution of such documents as may be necessary to enable the
41







--------------------------------------------------------------------------------



Indemnitee-Related Entities effectively to bring suit to enforce such rights.
The Company and the Covered Person agree that each of the Indemnitee-Related
Entities shall be third-party beneficiaries with respect to this
Section 9.02(e), entitled to enforce this Section 9.02(e) as though each such
Indemnitee-Related Entity were a party to this Agreement. The Company shall
cause each of the Controlled Entities to perform the terms and obligations of
this Section 9.02(e) as though each such Controlled Entity was the “Company”
under this Agreement. For purposes of this Section 9.02(e), the following terms
shall have the following meanings:
(i)The term “Indemnitee-Related Entities” means any corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise (other than the Company, any Controlled Entity or the insurer
under and pursuant to an insurance policy of the Company or any Controlled
Entity) from whom a Covered Person may be entitled to indemnification or
advancement of Expenses with respect to which, in whole or in part, the Company
or any Controlled Entity may also have an indemnification or advancement
obligation.
(ii)The term “Jointly Indemnifiable Claims” shall be broadly construed and shall
include, without limitation, any claim, demand, action, suit or proceeding for
which the Covered Person shall be entitled to indemnification or advancement of
Expenses from both (i) the Company or any Controlled Entity pursuant to the
Indemnification Sources, on the one hand, and (ii) any Indemnitee-Related Entity
pursuant to any other agreement between any Indemnitee-Related Entity and the
Covered Person pursuant to which the Covered Person is indemnified, the laws of
the jurisdiction of incorporation or organization of any Indemnitee-Related
Entity or the certificate of incorporation, certificate of organization, bylaws,
partnership agreement, operating agreement, certificate of formation,
certificate of limited partnership or other organizational or governing
documents of any Indemnitee-Related Entity, on the other hand.

ARTICLE X
DISSOLUTION AND TERMINATION

Section 10.01Dissolution.
(a)The Company shall not be dissolved by the admission of Additional Members or
Substitute Members pursuant to Section 3.02.
(b)No Member shall (i) resign from the Company prior to the dissolution and
winding up of the Company except in connection with a Transfer of Units pursuant
to the terms of this Agreement or (ii) take any action to dissolve, terminate or
liquidate the Company or to require apportionment, appraisal or partition of the
Company or any of its assets, or to file a bill for an accounting, except as
specifically provided in this Agreement, and each Member, to the fullest extent
permitted by Applicable Law, hereby waives any rights to take any such actions
under Applicable Law, including any
42







--------------------------------------------------------------------------------



right to petition a court for judicial dissolution under Section 450.4802 of the
Michigan Act.
(c)The Company shall be dissolved and its business wound up only upon the
earliest to occur of any one of the following events (each a “Dissolution
Event”):
(i)The expiration of forty-five (45) days after the sale or other disposition of
all or substantially all the assets of the Company; or
(ii)upon the approval of the Managing Member.
(d)The death, retirement, resignation, expulsion, bankruptcy, insolvency or
dissolution of a Member or the occurrence of any other event that terminates the
continued membership of a Member of the Company shall not in and of itself cause
dissolution of the Company.

Section 10.02Winding Up of the Company.
(a)The Managing Member shall promptly notify the other Members of any
Dissolution Event. Upon dissolution, the Company’s business shall be liquidated
in an orderly manner. The Managing Member shall appoint a liquidating trustee to
wind up the affairs of the Company pursuant to this Agreement. In performing its
duties, the liquidating trustee is authorized to sell, distribute, exchange or
otherwise dispose of the assets of the Company in accordance with the Delaware
Act and in any reasonable manner that the liquidating trustee shall determine to
be in the best interest of the Members.
(b)The proceeds of the liquidation of the Company shall be distributed in the
following order and priority:
(i)first, to the creditors (including any Members or their respective Affiliates
that are creditors) of the Company in satisfaction of all of the Company’s
liabilities (whether by payment or by making reasonable provision for payment
thereof, including the setting up of any reserves which are, in the judgment of
the liquidating trustee, reasonably necessary therefor); and
(ii)second, to the Members in the same manner as distributions under
Section 5.03(b), subject to Section 5.03(e).
(c)Distribution of Property. In the event it becomes necessary in connection
with the liquidation of the Company to make a distribution of Property in-kind,
subject to the priority set forth in Section 10.02, the liquidating trustee
shall have the right to compel each Member to accept a distribution of any
Property in-kind (with such Property, as a percentage of the total liquidating
distributions to such Member, corresponding as nearly as possible to such
Member’s Percentage Interest), with such distribution being based upon the
amount of cash that would be distributed to such
43







--------------------------------------------------------------------------------



Members if such Property were sold for an amount of cash equal to the fair
market value of such Property, as determined by the liquidating trustee in good
faith, subject to the last sentence of Section 5.03(d).

Section 10.03Termination. The Company shall terminate when all of the assets of
the Company, after payment of or reasonable provision for the payment of all
debts and liabilities of the Company, shall have been distributed to the Members
in the manner provided for in this Article X, and the articles of organization
of the Company shall have been cancelled in the manner required by the Michigan
Act.

Section 10.04Survival. Termination, dissolution, liquidation or winding up of
the Company for any reason shall not release any party from any liability which
at the time of such termination, dissolution, liquidation or winding up already
had accrued to any other party or which thereafter may accrue in respect to any
act or omission prior to such termination, dissolution, liquidation or winding
up.

ARTICLE XI
MISCELLANEOUS

Section 11.01Expenses. Other than as set forth in Section 4.11 of the
Reorganization Agreement, all costs and expenses incurred in connection with
this Agreement and the transactions contemplated hereby shall be paid by the
party incurring such cost or expense.

Section 11.02Further Assurances. Each Member agrees to execute, acknowledge,
deliver, file and record such further certificates, amendments, instruments and
documents, and to do all such other acts and things, as may be required by
Applicable Law or as, in the reasonable judgment of the Managing Member, may be
necessary or advisable to carry out the intent and purposes of this Agreement.

Section 11.03Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission and
electronic mail (“e-mail”) transmission, so long as a receipt of such e-mail is
requested and received) and shall be given to such party at the address,
facsimile number or e-mail address specified for such party on the Member
Schedule hereto. All such notices, requests and other communications shall be
deemed received on the date of receipt by the recipient thereof if received
prior to 5:00 p.m. on a Business Day in the place of receipt. Otherwise, any
such notice, request or communication shall be deemed to have been received on
the next succeeding Business Day in the place of receipt.

Section 11.04Binding Effect; Benefit; Assignment.
(a)The provisions of this Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns. No
provision of this Agreement is intended to confer any rights, benefits,
44







--------------------------------------------------------------------------------



remedies, obligations or liabilities hereunder upon any Person other than the
parties hereto and their respective successors and assigns.
(b)Except as provided in Article VIII, no Member may assign, delegate or
otherwise transfer any of its rights or obligations under this Agreement without
the consent of the Managing Member (it being understood that any Rock Member may
assign, delegate or otherwise transfer such rights or obligations without such
consent to Permitted Transferees).

Section 11.05Jurisdiction.
(a)The exclusive venues for all disputes arising out of this Agreement shall be
the United States District Court for the Eastern District of Michigan and the
Third Judicial Circuit, Wayne County, Michigan (the “Agreed-Upon Venues”), and
no other venues.  The parties stipulate that the Agreement is an arms-length
transaction entered into by sophisticated parties, and that the Agreed-Upon
Venues are convenient, are not unreasonable, unfair, or unjust, and will not
deprive any party of any remedy to which it may be entitled.  The parties agree
to consent to the dismissal of any action arising out of this Agreement that may
be filed in a venue other than one of the Agreed-Upon Venues; the reasonable
legal fees and costs of the party seeking dismissal for improper venue will be
paid by the party that filed suit in the improper venue.. Without limiting the
foregoing, each party agrees that service of process on such party as provided
in Section 11.03 shall be deemed effective service of process on such party.
(b)EACH OF THE COMPANY AND THE MEMBERS HEREBY IRREVOCABLY DESIGNATES THE
CORPORATION TRUST COMPANY (IN SUCH CAPACITY, THE “PROCESS AGENT”), WITH AN
OFFICE AT THE CORPORATION COMPANY, 40600 ANN ARBOR ROAD EAST, SUITE 201,
PLYMOUTH, MICHIGAN 48170, AS ITS DESIGNEE, APPOINTEE AND AGENT TO RECEIVE, FOR
AND ON ITS BEHALF SERVICE OF PROCESS IN SUCH JURISDICTION IN ANY LEGAL ACTION OR
PROCEEDINGS WITH RESPECT TO THIS AGREEMENT OR ANY OTHER AGREEMENT EXECUTED IN
CONNECTION WITH THIS AGREEMENT, AND SUCH SERVICE SHALL BE DEEMED COMPLETE UPON
DELIVERY THEREOF TO THE PROCESS AGENT; PROVIDED THAT IN THE CASE OF ANY SUCH
SERVICE UPON THE PROCESS AGENT, THE PARTY EFFECTING SUCH SERVICE SHALL ALSO
DELIVER A COPY THEREOF TO EACH OTHER SUCH PARTY IN THE MANNER PROVIDED IN
SECTION 11.03 OF THIS AGREEMENT. EACH PARTY SHALL TAKE ALL SUCH ACTION AS MAY BE
NECESSARY TO CONTINUE SAID APPOINTMENT IN FULL FORCE AND EFFECT OR TO APPOINT
ANOTHER AGENT SO THAT SUCH PARTY SHALL AT ALL TIMES HAVE AN AGENT FOR SERVICE OF
PROCESS FOR THE ABOVE PURPOSES IN WILMINGTON, DELAWARE. NOTHING HEREIN SHALL
AFFECT THE RIGHT OF ANY PARTY TO SERVE PROCESS IN ANY MANNER PERMITTED BY
APPLICABLE LAW. EACH PARTY EXPRESSLY ACKNOWLEDGES THAT THE FOREGOING WAIVER IS
45







--------------------------------------------------------------------------------



INTENDED TO BE IRREVOCABLE UNDER THE LAWS OF THE STATE OF MICHIGAN AND OF THE
UNITED STATES OF AMERICA.

Section 11.06Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Until and unless
each party has received a counterpart hereof signed by the other party hereto,
this Agreement shall have no effect and no party shall have any right or
obligation hereunder (whether by virtue of any other oral or written agreement
or other communication).

Section 11.07Entire Agreement. This Agreement and the other Reorganization
Documents constitute the entire agreement between the parties with respect to
the subject matter of this Agreement and supersede all prior agreements and
understandings, both oral and written, between the parties with respect to the
subject matter of this Agreement. Nothing in this Agreement shall create any
third-party beneficiary rights in favor of any Person or other party, except to
the extent provided herein with respect to Indemnitee-Related Entities, each of
whom are intended third-party beneficiaries of those provisions that
specifically relate to them with the right to enforce such provisions as if they
were a party hereto.

Section 11.08Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby are consummated as originally contemplated to the fullest
extent possible.

Section 11.09Amendment.
(a)This Agreement can be amended at any time and from time to time by the
Managing Member; provided, in addition to the approval of the Managing Member,
no amendment to this Agreement may:
(i)without the prior written consent of each Rock Member, (x) adversely modify
the limited liability of any Rock Member set forth in Section 5.01,
Section 5.02, Section 5.04, Section 5.05, Section 5.06, Section 6.01(c),
Section 6.03, Section 9.01, Section 9.02 or Section 11.01, or otherwise modify
in any material respect the limited liability of any Rock Member, or adversely
increase the liabilities or obligations (other than de minimis liabilities or
obligations) of any Rock Member or (y) adversely modify the express rights of
any Rock Member set forth in Section 3.01(a), Section 3.03(c)(ii), Section 3.04,
Article IV, Section 5.03(e),
46







--------------------------------------------------------------------------------



Section 7.03(b), Section 7.04 and this Section 11.09 (in the case of clause (y),
only so long as such Rock Member is entitled to such express rights);
(ii)adversely modify in any material respect the Units (or the rights,
preferences or privileges of the Units) then held by any Members in any
materially disproportionate manner to those then held by any other Members
without the prior written consent of a majority in interest of such
disproportionately affected Member or Members.
(b)For the avoidance of doubt, the Managing Member, acting alone, may amend this
Agreement, including the Member Schedule, (x) to reflect the admission of new
Members or Transfers of Units, each as provided by and in accordance with, the
terms of this Agreement, (y) to effect any subdivisions or combinations of Units
made in compliance with Section 4.02(c) and (z) to issue additional Common Units
or any new class of Units (whether or not pari passu with the Common Units) in
accordance with the terms of this Agreement and to provide that the Members
being issued such new Units be entitled to the rights provided to the Rock
Members with respect to all or a portion of the provisions applicable thereto
hereunder and any other rights that do not diminish or eliminate any of the
express rights of the Rock Members described in Section 11.09(a)(i)(y).
(c)No waiver of any provision or default under, nor consent to any exception to,
the terms of this Agreement or any agreement contemplated hereby shall be
effective unless in writing and signed by the party to be bound and then only to
the specific purpose, extent and instance so provided.

Section 11.10Confidentiality.
(a)Each Member shall, and shall direct those of its Affiliates and their
respective directors, officers, members, stockholders, partners, employees,
attorneys, accountants, consultants, trustees and other advisors (the “Member
Parties”) who have access to Confidential Information to, keep confidential and
not disclose any Confidential Information to any Person other than a Member
Party who agrees to keep such Confidential Information confidential in
accordance with this Section 11.10, in each case without the express consent, in
the case of Confidential Information acquired from the Company, of the Managing
Member or, in the case of Confidential Information acquired from another Member,
such other Member, unless:
(i)such disclosure is required by Applicable Law;
(ii)such disclosure is reasonably required in connection with any tax audit
involving the Company or any Member or its Affiliates;
(iii)such disclosure is reasonably required in connection with any litigation
against or involving the Company or any Member; or
47







--------------------------------------------------------------------------------



(iv)such disclosure is reasonably required in connection with any proposed
Transfer of all or any part of such Member’s Units in the Company; provided that
with respect to any such use of any Confidential Information referred to in this
clause (iv), advance notice must be given to the Managing Member so that it may
require any proposed Transferee that is not a Member to enter into a
confidentiality agreement with terms substantially similar to the terms of this
Section 11.10 (excluding this clause (iv)) prior to the disclosure of such
Confidential Information.
(b)“Confidential Information” means any information related to the activities of
the Company, the Members and their respective Affiliates that an Member may
acquire from the Company or the Members, other than information that (i) is
already available through publicly available sources of information (other than
as a result of disclosure by such Member), (ii) was available to a Member on a
non-confidential basis prior to its disclosure to such Member by the Company, or
(iii) becomes available to a Member on a non-confidential basis from a third
party, provided such third party is not known by such Member, after reasonable
inquiry, to be bound by this Agreement or another confidentiality agreement with
the Company. Such Confidential Information may include information that pertains
or relates to the business and affairs of any other Member or any other Company
matters. Confidential Information may be used by a Member and its Member Parties
only in connection with Company matters and in connection with the maintenance
of its interest in the Company.
(c)In the event that any Member or any Member Parties of such Member is required
to disclose any of the Confidential Information, such Member shall use
reasonable efforts to provide the Company with prompt written notice so that the
Company may seek a protective order or other appropriate remedy or waive
compliance with the provisions of this Agreement, and such Member shall use
reasonable efforts to cooperate with the Company in any effort any such Person
undertakes to obtain a protective order or other remedy. In the event that such
protective order or other remedy is not obtained, or that the Company waives
compliance with the provisions of this Section 11.10, such Member and its Member
Parties shall furnish only that portion of the Confidential Information that is
legally required and shall exercise all reasonable efforts to obtain reasonably
reliable assurance that the Confidential Information shall be accorded
confidential treatment.
(d)Notwithstanding anything in this Agreement to the contrary, each Member may
disclose to any persons the U.S. federal income tax treatment and tax structure
of the Company and the transactions set out in the Reorganization Agreement. For
this purpose, “tax structure” is limited to any facts relevant to the U.S.
federal income tax treatment of the Company and does not include information
relating to the identity of the Company or any Member.

Section 11.11Governing Law. This Agreement will be governed by and construed in
accordance with the internal laws of the State of Michigan without giving effect
to choice of law principles that would require the application of the laws of
another state.
[signature pages follow]
48








--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Operating Agreement to be duly executed as of the day and year first written
above.


RKT HOLDINGS, LLC
By: /s/ Jay Farner            
Name: Jay Farner
Title: Chief Executive Officer


ROCK HOLDINGS INC.
By: /s/ Jay Farner            
Name: Jay Farner
Title: Chief Executive Officer and President



DANIEL GILBERT
/s/ Daniel Gilbert    




ROCKET COMPANIES, INC.
By: /s/ Jay Farner                
Name: Jay Farner
Title: Chief Executive Officer



[Signature Page to the Second Amended and Restated
Operating Agreement of RKT Holdings, LLC]




--------------------------------------------------------------------------------



Schedule A



MemberCommon Units
Percentage Interest*
Rocket Companies, Inc., a Delaware corporation100,372,5655.0177%Rock Holdings
Inc., a Michigan corporation1,882,177,66194.0912%Daniel Gilbert1,101,8220.0551%





*May not total to 100% due to rounding

